Exhibit 10.2

HUDSON RIVER BANK & TRUST COMPANY 401(K) SAVINGS PLAN

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

ARTICLE II
ADMINISTRATION

2.1   POWERS AND RESPONSIBILITIES OF THE EMPLOYER   11   2.2   DESIGNATION OF
ADMINISTRATIVE AUTHORITY  11   2.3   POWERS AND DUTIES OF THE ADMINISTRATOR  11
  2.4   RECORDS AND REPORTS  12   2.5   APPOINTMENT OF ADVISERS  12   2.6  
PAYMENT OF EXPENSES  12   2.7   CLAIMS PROCEDURE  13   2.8   CLAIMS REVIEW
PROCEDURE  13  


ARTICLE III
ELIGIBILITY

3.1   CONDITIONS OF ELIGIBILITY   14   3.2   EFFECTIVE DATE OF PARTICIPATION  14
  3.3   DETERMINATION OF ELIGIBILITY  14   3.4   TERMINATION OF ELIGIBILITY  15
  3.5   OMISSION OF ELIGIBLE EMPLOYEE  15   3.6   INCLUSION OF INELIGIBLE
EMPLOYEE  15   3.7   REHIRED EMPLOYEES AND BREAKS IN SERVICE  15   3.8  
ELECTION NOT TO PARTICIPATE  16  


ARTICLE IV
CONTRIBUTION AND ALLOCATION

4.1   FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION   17   4.2   PARTICIPANT’S
SALARY REDUCTION ELECTION  17   4.3   TIME OF PAYMENT OF EMPLOYER CONTRIBUTION 
19   4.4   ALLOCATION OF CONTRIBUTION AND EARNINGS  19   4.5   ACTUAL DEFERRAL
PERCENTAGE TESTS  22   4.6   ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS  24
  4.7   ACTUAL CONTRIBUTION PERCENTAGE TESTS  26   4.8   ADJUSTMENT TO ACTUAL
CONTRIBUTION PERCENTAGE TESTS  28   4.9   MAXIMUM ANNUAL ADDITIONS  30   4.10  
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS  31   4.11   ROLLOVERS AND
PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS  32   4.12   DIRECTED INVESTMENT
ACCOUNT  33   4.13   QUALIFIED MILITARY SERVICE  35  


--------------------------------------------------------------------------------


ARTICLE V
VALUATIONS

5.1   VALUATION OF THE TRUST FUND   36   5.2   METHOD OF VALUATION  36  


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS

6.1   DETERMINATION OF BENEFITS UPON RETIREMENT   37   6.2   DETERMINATION OF
BENEFITS UPON DEATH  37   6.3   DETERMINATION OF BENEFITS IN EVENT OF
DISABILITY  38   6.3   DETERMINATION OF BENEFITS UPON TERMINATION  38   6.4  
DISTRIBUTION OF BENEFITS  40   6.5   DISTRIBUTION OF BENEFITS UPON DEATH  42  
6.6   TIME OF SEGREGATION OR DISTRIBUTION  44   6.7   DISTRIBUTION FOR MINOR OR
INCOMPETENT BENEFICIARY  44   6.8   LOCATION OF PARTICIPANT OR BENEFICIARY
UNKNOWN  44   6.9   PRE-RETIREMENT DISTRIBUTION  44   6.10   ADVANCE
DISTRIBUTION FOR HARDSHIP  45   6.11   QUALIFIED DOMESTIC RELATIONS ORDER
DISTRIBUTION  46  


ARTICLE VII
TRUSTEE

7.1   BASIC RESPONSIBILITIES OF THE TRUSTEE   47   7.2   INVESTMENT POWERS AND
DUTIES OF THE TRUSTEE  47   7.3   OTHER POWERS OF THE TRUSTEE  48   7.4   LOANS
TO PARTICIPANTS  50   7.5   DUTIES OF THE TRUSTEE REGARDING PAYMENTS  51   7.6  
TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES  51   7.7   ANNUAL REPORT OF THE
TRUSTEE  51   7.8   AUDIT  51   7.9   RESIGNATION, REMOVAL AND SUCCESSION OF
TRUSTEE  52   7.10   TRANSFER OF INTEREST  52   7.11   TRUSTEE INDEMNIFICATION 
53   7.12   DIRECT ROLLOVER  53   7.13   VOTING RIGHTS  53   7.14   TENDER
OFFERS AND OTHER OFFERS  54   7.15   DISSENTERS’ RIGHTS  54   7.16   EMPLOYER
SECURITIES AND REAL PROPERTY  55  


--------------------------------------------------------------------------------


ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS

8.1   AMENDMENT   56   8.2   TERMINATION  56   8.3   MERGER, CONSOLIDATION OR
TRANSFER OF ASSETS  57  


ARTICLE IX
TOP HEAVY

9.1   TOP HEAVY PLAN REQUIREMENTS   58   9.2   DETERMINATION OF TOP HEAVY
STATUS  58  


ARTICLE X
MISCELLANEOUS

10.1   PARTICIPANT’S RIGHTS   61   10.2   ALIENATION   61   10.3   CONSTRUCTION
OF PLAN   61   10.4   GENDER AND NUMBER   61   10.5   LEGAL ACTION   62   10.6  
PROHIBITION AGAINST DIVERSION OF FUNDS   62   10.7   EMPLOYER’S AND TRUSTEE’S
PROTECTIVE CLAUSE   62   10.8   INSURER’S PROTECTIVE CLAUSE   62   10.9  
RECEIPT AND RELEASE FOR PAYMENTS   62   10.10   ACTION BY THE EMPLOYER   63  
10.11   NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY   63   10.12  
HEADINGS   63   10.13   APPROVAL BY INTERNAL REVENUE SERVICE   63   10.14  
UNIFORMITY   63   10.15   RE-EMPLOYED VETERANS FORMERLY EMPLOYED BY SCHENECTADY
FEDERAL SAVINGS BANK   64  


ARTICLE XI
PARTICIPATING EMPLOYERS

11.1   ADOPTION BY OTHER EMPLOYERS   65   11.2   REQUIREMENTS OF PARTICIPATING
EMPLOYERS  65   11.3   DESIGNATION OF AGENT  65   11.4   EMPLOYEE TRANSFERS  65
  11.5   PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES  65   11.6  
AMENDMENT  65   11.7   DISCONTINUANCE OF PARTICIPATION  65   11.8  
ADMINISTRATOR’S AUTHORITY  66  


--------------------------------------------------------------------------------


HUDSON RIVER BANK & TRUST COMPANY 401(K) SAVINGS PLAN

        THIS AGREEMENT, hereby made and entered into this __________ day of
______________________________, by and between Hudson River Bank & Trust Company
(herein referred to as the “Employer”) and Hudson River Bank & Trust Company
(herein referred to as the “Trustee”).

W I T N E S S E T H:

        WHEREAS, the Employer heretofore established a Profit Sharing Plan and
Trust effective May 1, 1986, (hereinafter called the “Effective Date”) known as
The Hudson City Savings Institution 401(k) Savings Plan in RSI Retirement Trust
and which Plan shall hereinafter be known as Hudson River Bank & Trust Company
401(k) Savings Plan (herein referred to as the “Plan”). The Plan was established
in recognition of the contribution made to its successful operation by its
employees and for the exclusive benefit of its eligible employees; and

        WHEREAS, the Plan complies with all Internal Revenue Service legislation
and regulations issued to date addressing tax-qualified plans, including the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Uruguay
Round Agreements Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of 1998, the
Community Renewal Tax Relief Act of 2000, and the Economic Growth and Tax Relief
Reconciliation Act of 2001.

        WHEREAS, under the terms of the Plan, the Employer has the ability to
amend the Plan, provided the Trustee joins in such amendment if the provisions
of the Plan affecting the Trustee are amended;

        WHEREAS, effective September 3, 1999 the Schenectady Federal Savings
Bank merged into the Hudson River Bank and Trust Company. In connection with the
merger of the banks, effective September 3, 1999, for any Employee who was
employed by the Former Schenectady Federal Savings Bank on September 2, 1999 and
who became an Employee of the Employer on September 3, 1999 (“Former Schenectady
Federal Savings Bank Employee”), all service with the Former Schenectady Federal
Saving Bank is recognized for both vesting and eligibility to participate under
this Plan. In addition, effective September 3, 1999, any Former Schenectady
Federal Savings Bank Employee who was a Participant in the Schenectady Federal
Savings Bank 401(k) Savings Plan in RSI Retirement Trust (the “Schenectady
Plan”) becomes a Participant of the Plan. In addition, hourly paid employees of
the Former Schenectady Federal Savings Bank are eligible for participation upon
meeting the Plan eligibility requirements.

        WHEREAS, effective October 1, 1999, the Schenectady Plan is merged with
and into the Plan and all assets and liabilities of the Schenectady Plan are
transferred into the Plan.

        WHEREAS, effective August 1, 2001, the Cohoes Savings Bank Corporation
merged into the Hudson River Bank and Trust Company. In connection with the
merger of the banks, effective August 1, 2001, for any Employee who was employed
by the Former Cohoes Savings Bank Corporation on July 31, 2001 and who became an
Employee of the Employer on August 1, 2001 (“Former Cohoes Savings Bank
Corporation Employee”), all service with the Former Cohoes Savings Bank
Corporation is recognized for both vesting and eligibility to participate under
this Plan. In addition, effective August 1, 2001, any Former Cohoes Savings Bank
Corporation Employee who was a Participant in the Cohoes Savings Bank
Corporation 401(k) Plan at RSI (the “Cohoes Plan”) becomes a Participant of the
plan. In addition, hourly paid employees of the Former Cohoes Savings Bank
Corporation are eligible for participation upon meeting the Plan eligibility
requirement.

        WHEREAS, with respect to Former Schenectady Federal Savings Bank
Employees and Former Cohoes Savings Bank Corporation Employees, all benefits set
forth in the prior plan document as protected benefits shall be preserved
hereunder.

        NOW, THEREFORE, effective January 1, 2002, except as otherwise provided,
the Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:


--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS

        1.1 “Act” means the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

        1.2 “Administrator” means the Employer unless another person or entity
has been designated by the Employer pursuant to Section 2.2 to administer the
Plan on behalf of the Employer.

        1.3 “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

        1.4 “Aggregate Account” means, with respect to each Participant, the
value of all accounts maintained on behalf of a Participant, whether
attributable to Employer or Employee contributions, subject to the provisions of
Section 9.2.

        1.5 “Anniversary Date” means the last day of the Plan Year.

        1.6 “Beneficiary” means the person (or entity) to whom the share of a
deceased Participant’s total account is payable, subject to the restrictions of
Sections 6.2 and 6.6.

        1.7 “Code” means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

        1.8 “Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).

        Prior to April 11, 2001, Compensation means the base compensation
receivable by an Employee from the Employer for the calendar year prior to any
reduction pursuant to a Compensation Reduction Agreement. Base compensation
shall include salary, Base-Tax Contributions, wages and wage continuation
payments to an Employee who is absent due to illness or disability of a
short-term nature, and exclude overtime, commissions, expense allowances,
severance pay, fees, bonuses, contributions made by the Employer to any other
pension, insurance, welfare, or other employee benefit plan. In lieu of any
other Compensation paid to sales commission Employees, hereunder, Compensation
shall include only draw against commissions paid to such sales commission
Employees.

        For purposes of this Section, the determination of Compensation shall be
made by:

          (a)        including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4) for Plan
Years beginning after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or
457(b), and Employee contributions described in Code Section 414(h)(2) that are
treated as Employer contributions.


        For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation in the
component of the Plan for which Compensation is being used pursuant to Section
3.2.


2

--------------------------------------------------------------------------------


        Compensation in excess of $150,000 (or such other amount provided in the
Code) shall be disregarded for all purposes other than for purposes of salary
deferral elections pursuant to Section 4.2. Such amount shall be adjusted for
increases in the cost of living in accordance with Code Section 401(a)(17)(B),
except that the dollar increase in effect on January 1 of any calendar year
shall be effective for the Plan Year beginning with or within such calendar
year. For any short Plan Year the Compensation limit shall be an amount equal to
the Compensation limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).

        For Plan Years beginning after December 31, 1996, for purposes of
determining Compensation, the family member aggregation rules of Code Section
401(a)(17) and Code Section 414(q)(6) (as in effect prior to the Small Business
Job Protection Act of 1996) are eliminated.

        If any class of Employees is excluded from the Plan, then Compensation
for any Employee who becomes eligible or ceases to be eligible to participate
during a Plan Year shall only include Compensation while the Employee is an
Eligible Employee.

        For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.

        1.9 “Contract” or “Policy” means any life insurance policy, retirement
income policy or annuity contract (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.

        1.10 “Deferred Compensation” with respect to any Participant means the
amount of the Participant’s total Compensation which has been contributed to the
Plan in accordance with the Participant’s deferral election pursuant to Section
4.2 excluding any such amounts distributed as excess “annual additions” pursuant
to Section 4.10(a).

        1.11 “Designated Investment Alternative” means a specific investment
identified by name by the Employer (or such other Fiduciary who has been given
the authority to select investment options) as an available investment under the
Plan to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.

        1.12 “Directed Investment Option” means one or more of the following:

          (a)        a Designated Investment Alternative.


          (b)        any other investment permitted by the Plan and the
Participant Direction Procedures to which Plan assets may be invested by the
Trustee pursuant to the investment direction of a Participant.


        1.13 “Early Retirement Date” means the first day of any month (prior to
the Normal Retirement Date) coinciding with or following the Participant’s
completion of a minimum of five (5) consecutive years of credited service with
the Employer, provided (a) the Participant has attained age sixty (60) or (b)
the sum of the Participant’s attained age and vested service equals or exceeds
seventy-five (75) years. For purposes of this section 1.13, credited service and
vested service mean credited service and vested service as defined under the
Employer’s defined benefit retirement plan.

        A Participant shall become fully vested upon satisfying this requirement
if still employed on his Early Retirement Date.

        Notwithstanding the above, in the case of any Former Schenectady Federal
Savings Bank Employee, who had been a Participant in the Former Schenectady
Federal Savings Bank 401(k) Plan as it existed prior to the merger, “Early
Retirement Date” shall be the earlier of (a) the date set forth above or (b) the
first day of any month coincident with or following the Participant’s attainment
of age fifty-five (55).

        A Former Participant who separates from service after satisfying the
service requirement for Early Retirement and who thereafter reaches the age
requirement contained herein shall be entitled to receive benefits under this
Plan.


3


--------------------------------------------------------------------------------


        1.14 “Elective Contribution” means the Employer contributions to the
Plan of Deferred Compensation excluding any such amounts distributed as excess
“annual additions” pursuant to Section 4.10(a). In addition, any Employer
Qualified Non-Elective Contribution made pursuant to Section 4.6(b) which is
used to satisfy the “Actual Deferral Percentage” tests shall be considered an
Elective Contribution for purposes of the Plan. Any contributions deemed to be
Elective Contributions (whether or not used to satisfy the “Actual Deferral
Percentage” tests or the “Actual Contribution Percentage” tests) shall be
subject to the requirements of Sections 4.2(b) and 4.2(c) and shall further be
required to satisfy the nondiscrimination requirements of Regulation
1.401(k)-1(b)(5) and Regulation 1.401(m)-1(b)(5), the provisions of which are
specifically incorporated herein by reference.

        1.15 “Eligible Employee” means any Employee who is classified as a
salaried Employee; or classified as a sales commission Employee; or commencing
September 1, 1997, classified as an hourly paid Employee. The following classes
of Employees are ineligible to participate in the Plan: Employees compensated on
an hourly, daily, fee, or retainer basis and commencing September 1, 1997, the
exclusion for Employees compensated on an hourly basis shall no longer apply.

        Employees who are Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall not be eligible to participate in this
Plan.

        Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(a)(46)) and the Employer under which retirement benefits were
the subject of good faith bargaining between the parties will not be eligible to
participate in this Plan unless such agreement expressly provides for coverage
in this Plan.

        Employees of Affiliated Employers shall not be eligible to participate
in this Plan unless such Affiliated Employers have specifically adopted this
Plan in writing.

        Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.

        1.16 “Employee” means any person who is employed by the Employer or
Affiliated Employer, and excludes any person who is employed as an independent
contractor. Employee shall include Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a
plan described in Code Section 414(n)(5) and such Leased Employees do not
constitute more than 20% of the recipient’s non-highly compensated work force.

        1.17 “Employer” means Hudson River Bank & Trust Company and any
successor which shall maintain this Plan; and any predecessor which has
maintained this Plan. The Employer is a corporation, with principal offices in
the State of New York. In addition, where appropriate, the term Employer shall
include any Participating Employer (as defined in Section 11.1) which shall
adopt this Plan.

        1.18 “Excess Aggregate Contributions” means, with respect to any Plan
Year, the excess of the aggregate amount of the Employer matching contributions
made pursuant to Section 4.1(b) and any qualified non-elective contributions or
elective deferrals taken into account pursuant to Section 4.7(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 4.7(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual contribution ratios beginning with the
highest of such ratios). Such determination shall be made after first taking
into account corrections of any Excess Deferred Compensation pursuant to
Section 4.2 and taking into account any adjustments of any Excess Contributions
pursuant to Section 4.6.

        1.19 “Employer Stock” means the common stock of Hudson River Bank and
Trust Company.

        1.20 “Employer Stock Fund” means the separate assets consisting of
Employer Stock which shall be maintained in an account established for such
purposes.

        1.21 “Excess Contributions” means, with respect to a Plan Year, the
excess of Elective Contributions used to satisfy the “Actual Deferral
Percentage” tests made on behalf of Highly Compensated Participants for the Plan
Year over the maximum amount of such contributions permitted under Section
4.5(a) (determined by hypothetically reducing contributions made on behalf of
Highly Compensated Participants in order of the actual deferral ratios beginning
with the highest of such ratios). Excess Contributions shall be treated as an
“annual addition” pursuant to Section 4.9(b).


4


--------------------------------------------------------------------------------


        1.22 “Excess Deferred Compensation” means, with respect to any taxable
year of a Participant, the excess of the aggregate amount of such Participant’s
Deferred Compensation and the elective deferrals pursuant to Section 4.2(f)
actually made on behalf of such Participant for such taxable year, over the
dollar limitation provided for in Code Section 402(g), which is incorporated
herein by reference. Excess Deferred Compensation shall be treated as an “annual
addition” pursuant to Section 4.9(b) when contributed to the Plan unless
distributed to the affected Participant not later than the first April 15th
following the close of the Participant’s taxable year. Additionally, for
purposes of Sections 9.2 and 4.4(f), Excess Deferred Compensation shall continue
to be treated as Employer contributions even if distributed pursuant to Section
4.2(f). However, Excess Deferred Compensation of Non-Highly Compensated
Participants is not taken into account for purposes of Section 4.5(a) to the
extent such Excess Deferred Compensation occurs pursuant to Section 4.2(d).

        1.23 “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

        1.24 “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on April 1 of each year and ending the following March 31.

        1.25 “Forfeiture” means that portion of a Participant’s Account that is
not Vested, and occurs on the date of his Termination of Service. Furthermore,
in the case of a Terminated Participant whose vested benefit is zero, such
Terminated Participant’s nonvested account shall be forfeited as of his
termination of employment. Any forfeited amounts shall be reinstated pursuant to
Section 3.7.

        Regardless of the preceding provisions, if a Former Participant is
eligible to share in the allocation of Employer contributions or Forfeitures in
the year in which the Forfeiture would otherwise occur, then the Forfeiture will
not occur until the end of the first Plan Year for which the Former Participant
is not eligible to share in the allocation of Employer contributions or
Forfeitures. Furthermore, the term “Forfeiture” shall also include amounts
deemed to be Forfeitures pursuant to any other provision of this Plan.

        1.26 “Former Participant” means a person who has been a Participant, but
who has ceased to be a Participant for any reason.

        1.27 “415 Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415
Compensation” must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).

        For “limitation years” beginning after December 31, 1997, for purposes
of this Section, the determination of “415 Compensation” shall include any
elective deferral (as defined in Code Section 402(g)(3)), and any amount which
is contributed or deferred by the Employer at the election of the Participant
and which is not includible in the gross income of the Participant by reason of
Code Sections 125, 132(f)(4) for “limitation years” beginning after December 31,
2000 or 457.

        1.28 “414(s) Compensation” means any definition of compensation that
satisfies the nondiscrimination requirements of Code Section 414(s) and the
Regulations thereunder. The period for determining 414(s) Compensation must be
either the Plan Year or the calendar year ending with or within the Plan Year.
An Employer may further limit the period taken into account to that part of the
Plan Year or calendar year in which an Employee was a Participant in the
component of the Plan being tested. The period used to determine 414(s)
Compensation must be applied uniformly to all Participants for the Plan Year.

        For Plan Years beginning after December 31, 1996, for purposes of this
Section, the family member aggregation rules of Code Section 414(q)(6) (as in
effect prior to the Small Business Job Protection Act of 1996) are eliminated.

5


--------------------------------------------------------------------------------


        1.29 “Highly Compensated Employee” means, for Plan Years beginning after
December 31, 1996, an Employee described in Code Section 414(q) and the
Regulations thereunder, and generally means any Employee who:

    (a)          was a “five percent owner” as defined in Section 1.34(c) at any
time during the “determination year” or the “look-back year”; or


    (b)          for the “look-back year” had “415 Compensation” from the
Employer in excess of $80,000 and was in the Top-Paid Group for the “look-back
year”. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.


        The “determination year” means the Plan Year for which testing is being
performed, and the “look-back year” means the immediately preceding twelve (12)
month period.

        A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

        In determining whether an Employee is a Highly Compensated Employee for
a Plan Year beginning in 1997, the amendments to Code Section 414(q) stated
above are treated as having been in effect for years beginning in 1996.

        For purposes of this Section, for Plan Years beginning prior to
January 1, 1998, the determination of “415 Compensation” shall be made by
including amounts that would otherwise be excluded from a Participant’s gross
income by reason of the application of Code Sections 125, 402(e)(3),
402(h)(1)(B), and, in the case of Employer contributions made pursuant to a
salary reduction agreement, Code Section 403(b).

        In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer’s retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the “determination year.”

        1.30 “Highly Compensated Participant” means any Highly Compensated
Employee who is eligible to participate in the component of the Plan being
tested.

        1.31 “Hour of Service” means each hour for which an Employee is paid or
entitled to payment for the performance of duties for the Employer.

        1.32 “Income” means the income or losses allocable to Excess Deferred
Compensation, Excess Contributions or Excess Aggregate Contributions which
amount shall be allocated in the same manner as income or losses are allocated
pursuant to Section 4.4(e).

        1.33 “Investment Manager” means an entity that (a) has the power to
manage, acquire, or dispose of Plan assets and (b) acknowledges fiduciary
responsibility to the Plan in writing. Such entity must be a person, firm, or
corporation registered as an investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company.

        1.34 “Key Employee” means an Employee as defined in Code Section 416(i)
and the Regulations thereunder. Generally, any Employee or former Employee (as
well as each of the Employee’s or former Employee’s Beneficiaries) is considered
a Key Employee if the Employee, at any time during the Plan Year that contains
the “Determination Date” or any of the preceding four (4) Plan Years, has been
included in one of the following categories:


6


--------------------------------------------------------------------------------


          (a)        an officer of the Employer (as that term is defined within
the meaning of the Regulations under Code Section 416) having annual “415
Compensation” greater than 50 percent of the amount in effect under Code
Section 415(b)(1)(A) for any such Plan Year.


          (b)        one of the ten employees having annual “415 Compensation”
from the Employer for a Plan Year greater than the dollar limitation in effect
under Code Section 415(c)(1)(A) for the calendar year in which such Plan Year
ends and owning (or considered as owning within the meaning of Code Section 318)
both more than one-half percent interest and the largest interests in the
Employer.


          (c)        a “five percent owner” of the Employer. “Five percent
owner” means any person who owns (or is considered as owning within the meaning
of Code Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.


          (d)        a “one percent owner” of the Employer having an annual “415
Compensation” from the Employer of more than $150,000. “One percent owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers. However, in determining
whether an individual has “415 Compensation” of more than $150,000, “415
Compensation” from each employer required to be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be taken into account.


        For purposes of this Section, the determination of “415 Compensation”
shall be made by including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4) for Plan
Years beginning after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or
457(b), and Employee contributions described in Code Section 414(h)(2) that are
treated as Employer contributions.

        1.35 “Late Retirement Date” means the first day of the month coinciding
with or next following a Participant’s actual Retirement Date after having
reached Normal Retirement Date.

        1.36 “Leased Employee” means, for Plan Years beginning after
December 31, 1996, any person (other than an Employee of the recipient Employer)
who pursuant to an agreement between the recipient Employer and any other person
or entity (“leasing organization”) has performed services for the recipient (or
for the recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one year, and such services are performed under primary direction or control by
the recipient Employer. Contributions or benefits provided a Leased Employee by
the leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer.
Furthermore, Compensation for a Leased Employee shall only include Compensation
from the leasing organization that is attributable to services performed for the
recipient Employer. A Leased Employee shall not be considered an Employee of the
recipient Employer:

          (a)        if such employee is covered by a money purchase pension
plan providing:


(1)      a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3), but for Plan Years beginning
prior to January 1, 1998, including amounts which are contributed by the
Employer pursuant to a salary reduction agreement and which are not includible
in the gross income of the Participant under Code Sections 125, 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions, but for Plan Years
beginning prior to January 1, 2001, excluding amounts that are not includible in
gross income under Code Section 132(f)(4);


7


--------------------------------------------------------------------------------

(2)      immediate participation;


(3)      full and immediate vesting; and


          (b)        if Leased Employees do not constitute more than 20% of the
recipient Employer’s nonhighly compensated work force.


        1.37 “Non-Elective Contribution” means the Employer contributions to the
Plan excluding, however, contributions made pursuant to the Participant’s
deferral election provided for in Section 4.2 and any Qualified Non-Elective
Contribution used in the “Actual Deferral Percentage” tests.

        1.38 “Non-Highly Compensated Participant” means, for Plan Years
beginning after December 31, 1996, any Participant who is not a Highly
Compensated Employee. However, for purposes of Section 4.5(a) and Section 4.6,
if the prior year testing method is used, a Non-Highly Compensated Participant
shall be determined using the definition of Highly Compensated Employee in
effect for the preceding Plan Year.

        1.39 “Non-Key Employee” means any Employee or former Employee (and such
Employee’s or former Employee’s Beneficiaries) who is not, and has never been a
Key Employee.

        1.40 “Normal Retirement Age” means the later of (a) the date an Employee
attains age sixty five (65) or (b) the date an Employee completes six (6) years
of employment with the Employer. A Participant shall become fully Vested in the
Participant’s Account upon attaining Normal Retirement Age. In the case of a
Participant who had been a Participant in the Former Schenectady Federal Savings
Bank 401(k) Plan, “Normal Retirement Age” shall mean the date such participant
attains age sixty-five (65).

        1.41 “Normal Retirement Date” means the first day of the month
coinciding with or next following the Participant’s Normal Retirement Age.

        1.42 “1-Year Break in Service” means a Period of Severance of at least
12 consecutive months.

        1.43 “Participant” means any Eligible Employee who participates in the
Plan and has not for any reason become ineligible to participate further in the
Plan.

        1.44 “Participant Direction Procedures” means such instructions,
guidelines or policies, the terms of which are incorporated herein, as shall be
established pursuant to Section 4.12 and observed by the Administrator and
applied and provided to Participants who have Participant Directed Accounts.

        1.45 “Participant’s Account” means the account established and
maintained by the Administrator for each Participant with respect to such
Participant’s total interest in the Plan and Trust resulting from the Employer
Non-Elective Contributions.

        1.46 “Participant’s Combined Account” means the total aggregate amount
of each Participant’s Elective Account and Participant’s Account.

        1.47 “Participant’s Directed Account” means that portion of a
Participant’s interest in the Plan with respect to which the Participant has
directed the investment in accordance with the Participant Direction Procedure.

        1.48 “Participant’s Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan and Trust resulting from the Employer
Elective Contributions used to satisfy the “Actual Deferral Percentage” tests. A
separate accounting shall be maintained with respect to that portion of the
Participant’s Elective Account attributable to such Elective Contributions
pursuant to Section 4.2 and any Employer Qualified Non-Elective Contributions.
“Participant’s Elective Account” includes amounts transferred from Participant
Elective Accounts under the Former Schenectady Federal Savings Bank 401(k) Plan
and the Cohoes Savings Bank Corporation 401(k) Plan.

        1.49 “Participant’s Transfer/Rollover Account” means the account
established and maintained by the Administrator for each Participant with
respect to the Participant’s total interest in the Plan resulting from amounts
transferred to this Plan from a direct plan-to-plan transfer and/or with respect
to such Participant’s interest in the Plan resulting from amounts transferred
from another qualified plan or “conduit” Individual Retirement Account in
accordance with Section 4.11.


8


--------------------------------------------------------------------------------


        A separate accounting shall be maintained with respect to that portion
of the Participant’s Transfer/Rollover Account attributable to transfers (within
the meaning of Code Section 414(l)) and “rollovers.”

        1.50 “Period of Service” means the aggregate of all periods commencing
with the Employee’s first day of employment or reemployment with the Employer or
Affiliated Employer and ending on the date a 1-Year Break in Service begins. The
first day of employment or reemployment is the first day the Employee performs
an Hour of Service. An Employee will also receive partial credit for any Period
of Severance of less than twelve (12) consecutive months. Fractional periods of
a year will be expressed in terms of days.

        For any Employee who was employed by Schenectady Federal Savings Bank on
September 2, 1999 who became an Employee of the Employer on September 3, 1999,
Periods of Service with Schenectady Federal Savings Bank shall be recognized for
purposes of eligibility and vesting.

        For any Employee who was employed by Cohoes Savings Bank Corporation on
July 31, 2001 who became an Employee of the Employer on August 1, 2001, Periods
of Service with Cohoes Savings Bank Corporation shall be recognized for purposes
of eligibility and vesting.

        1.51 “Period of Severance” means a continuous period of time during
which the Employee is not employed by the Employer. Such period begins on the
date the Employee retires, quits or is discharged, or if earlier, the twelve
(12) month anniversary of the date on which the Employee was otherwise first
absent from service.

        In the case of an individual who is absent from work for maternity or
paternity reasons, the twelve (12) consecutive month period beginning on the
first anniversary of the first day of such absence shall not constitute a 1-Year
Break in Service. For purposes of this paragraph, an absence from work for
maternity or paternity reasons means an absence (a) by reason of the pregnancy
of the individual, (b) by reason of the birth of a child of the individual,
(c) by reason of the placement of a child with the individual in connection with
the adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or placement.

        1.52 “Plan” means this instrument, including all amendments thereto.

        1.53 “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1 of each year and ending the following December 31.

        1.54 “Qualified Non-Elective Contribution” means any Employer
contributions made pursuant to Section 4.6(b) and Section 4.8(f). Such
contributions shall be considered an Elective Contribution for the purposes of
the Plan and used to satisfy the “Actual Deferral Percentage” tests or the
“Actual Contribution Percentage” tests.

        1.55 “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

        1.56 “Retired Participant” means a person who has been a Participant,
but who has become entitled to retirement benefits under the Plan.

        1.57 “Retirement Date” means the date as of which a Participant retires
for reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date, Early or Late Retirement Date
(see Section 6.1).

        1.58 “Terminated Participant” means a person who has been a Participant,
but whose employment has been terminated other than by death, Total and
Permanent Disability or retirement.

        1.59 “Top Heavy Plan” means a plan described in Section 9.2(a).

        1.60 “Top Heavy Plan Year” means a Plan Year during which the Plan is a
Top Heavy Plan.

        1.61 “Top-Paid Group” means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of “415 Compensation” received from the Employer during such year.
All Affiliated Employers shall be taken into account as a single employer, and
Leased Employees within the meaning of Code Sections 414(n)(2) and 414(o)(2)
shall be considered Employees unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and are not covered in any qualified plan
maintained by the Employer. Employees who are non-resident aliens who received
no earned income (within the meaning of Code Section 911(d)(2)) from the
Employer constituting United States source income within the meaning of Code
Section 861(a)(3) shall not be treated as Employees. Furthermore, for the
purpose of determining the number of active Employees in any year, the following
additional Employees shall also be excluded, however, such Employees shall still
be considered for the purpose of identifying the particular Employees in the
Top-Paid Group:


9

--------------------------------------------------------------------------------



    (a)            Employees with less than six (6) months of service;


    (b)            Employees who normally work less than 17 1/2 hours per week;


    (c)            Employees who normally work less than six (6) months during a
year; and


    (d)            Employees who have not yet attained age twenty-one (21).


        In addition, if 90 percent or more of the Employees of the Employer are
covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Employees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the total
number of active Employees as well as from the identification of particular
Employees in the Top-Paid Group.

        The foregoing exclusions set forth in this Section shall be applied on a
uniform and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable.

        1.62 “Total and Permanent Disability” means a physical or mental
condition, determined after review of those medical reports deemed satisfactory
for this purpose, which renders him incapable of continuing any substantial
gainful employment based on education, training an experience. The determination
shall be applied uniformly to all Participants.

        1.63 “Trustee” means the person or entity named as trustee herein or in
any separate trust forming a part of this Plan, and any successors.

        1.64 “Trust Fund” means the assets of the Plan and Trust as the same
shall exist from time to time.

        1.65 “Valuation Date” means the Anniversary Date and may include any
other date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participants’ accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

        1.66 “Vested” means the nonforfeitable portion of any account maintained
on behalf of a Participant.


10


--------------------------------------------------------------------------------


ARTICLE II
ADMINISTRATION

2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER


          (a)        In addition to the general powers and responsibilities
otherwise provided for in this Plan, the Employer shall be empowered to appoint
and remove the Trustee and the Administrator from time to time as it deems
necessary for the proper administration of the Plan to ensure that the Plan is
being operated for the exclusive benefit of the Participants and their
Beneficiaries in accordance with the terms of the Plan, the Code, and the Act.
The Employer may appoint counsel, specialists, advisers, agents (including any
nonfiduciary agent) and other persons as the Employer deems necessary or
desirable in connection with the exercise of its fiduciary duties under this
Plan. The Employer may compensate such agents or advisers from the assets of the
Plan as fiduciary expenses (but not including any business (settlor) expenses of
the Employer), to the extent not paid by the Employer.


          (b)        The Employer shall establish a “funding policy and method,”
i.e., it shall determine whether the Plan has a short run need for liquidity
(e.g., to pay benefits) or whether liquidity is a long run goal and investment
growth (and stability of same) is a more current need, or shall appoint a
qualified person to do so. The Employer or its delegate shall communicate such
needs and goals to the Trustee, who shall coordinate such Plan needs with its
investment policy. The communication of such a “funding policy and method” shall
not, however, constitute a directive to the Trustee as to the investment of the
Trust Funds. Such “funding policy and method” shall be consistent with the
objectives of this Plan and with the requirements of Title I of the Act.


          (c)        The Employer shall periodically review the performance of
any Fiduciary or other person to whom duties have been delegated or allocated by
it under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.


2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY


        The Employer shall be the Administrator. The Employer may appoint any
person, including, but not limited to, the Employees of the Employer, to perform
the duties of the Administrator. Any person so appointed shall signify
acceptance by filing written acceptance with the Employer. Upon the resignation
or removal of any individual performing the duties of the Administrator, the
Employer may designate a successor.

2.3 POWERS AND DUTIES OF THE ADMINISTRATOR


        The primary responsibility of the Administrator is to administer the
Plan for the exclusive benefit of the Participants and their Beneficiaries,
subject to the specific terms of the Plan. The Administrator shall administer
the Plan in accordance with its terms and shall have the power and discretion to
construe the terms of the Plan and to determine all questions arising in
connection with the administration, interpretation, and application of the Plan.
Any such determination by the Administrator shall be conclusive and binding upon
all persons. The Administrator may establish procedures, correct any defect,
supply any information, or reconcile any inconsistency in such manner and to
such extent as shall be deemed necessary or advisable to carry out the purpose
of the Plan; provided, however, that any procedure, discretionary act,
interpretation or construction shall be done in a nondiscriminatory manner based
upon uniform principles consistently applied and shall be consistent with the
intent that the Plan shall continue to be deemed a qualified plan under the
terms of Code Section 401(a), and shall comply with the terms of the Act and all
regulations issued pursuant thereto. The Administrator shall have all powers
necessary or appropriate to accomplish the Administrator’s duties under the
Plan.

        The Administrator shall be charged with the duties of the general
administration of the Plan as set forth under the terms of the Plan, including,
but not limited to, the following:

          (a)        the discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;


11


--------------------------------------------------------------------------------


          (b)        to compute, certify, and direct the Trustee with respect to
the amount and the kind of benefits to which any Participant shall be entitled
hereunder;


          (c)        to authorize and direct the Trustee with respect to all
discretionary or otherwise directed disbursements from the Trust;


          (d)        to maintain all necessary records for the administration of
the Plan;


          (e)        to interpret the provisions of the Plan and to make and
publish such rules for regulation of the Plan as are consistent with the terms
hereof;


          (f)        to determine the size and type of any Contract to be
purchased from any insurer, and to designate the insurer from which such
Contract shall be purchased;


          (g)        to compute and certify to the Employer and to the Trustee
from time to time the sums of money necessary or desirable to be contributed to
the Plan;


          (h)        to consult with the Employer and the Trustee regarding the
short and long-term liquidity needs of the Plan in order that the Trustee can
exercise any investment discretion in a manner designed to accomplish specific
objectives;


          (i)        to prepare and implement a procedure to notify Eligible
Employees that they may elect to have a portion of their Compensation deferred
or paid to them in cash;


          (j)        to act as the named Fiduciary responsible for
communications with Participants as needed to maintain Plan compliance with Act
Section 404(c), including, but not limited to, the receipt and transmitting of
Participant’s directions as to the investment of their account(s) under the Plan
and the formulation of policies, rules, and procedures pursuant to which
Participants may give investment instructions with respect to the investment of
their accounts;


          (k)        to determine the validity of, and take appropriate action
with respect to, any qualified domestic relations order received by it; and


          (l)        to assist any Participant regarding the Participant’s
rights, benefits, or elections available under the Plan.


2.4 RECORDS AND REPORTS


        The Administrator shall keep a record of all actions taken and shall
keep all other books of account, records, policies, and other data that may be
necessary for proper administration of the Plan and shall be responsible for
supplying all information and reports to the Internal Revenue Service,
Department of Labor, Participants, Beneficiaries and others as required by law.

2.5 APPOINTMENT OF ADVISERS


        The Administrator, or the Trustee with the consent of the Administrator,
may appoint counsel, specialists, advisers, agents (including nonfiduciary
agents) and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Plan Participants.

2.6 PAYMENT OF EXPENSES


        All expenses of administration may be paid out of the Trust Fund unless
paid by the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, the costs of any bonds required pursuant to Act
Section 412, and other costs of administering the Plan. Until paid, the expenses
shall constitute a liability of the Trust Fund.


12


--------------------------------------------------------------------------------


2.7 CLAIMS PROCEDURE


        Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days after the application is filed, or such
period as is required by applicable law or Department of Labor regulation. In
the event the claim is denied, the reasons for the denial shall be specifically
set forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and, where appropriate, an
explanation as to how the claimant can perfect the claim will be provided. In
addition, the claimant shall be furnished with an explanation of the Plan’s
claims review procedure.

2.8 CLAIMS REVIEW PROCEDURE


        Any Employee, former Employee, or Beneficiary of either, who has been
denied a benefit by a decision of the Administrator pursuant to Section 2.7
shall be entitled to request the Administrator to give further consideration to
a claim by filing with the Administrator a written request for a hearing. Such
request, together with a written statement of the reasons why the claimant
believes the claim should be allowed, shall be filed with the Administrator no
later than sixty (60) days after receipt of the written notification provided
for in Section 2.7. The Administrator may then conduct a hearing within the next
sixty (60) days, at which the claimant may be represented by an attorney or any
other representative of such claimant’s choosing and expense and at which the
claimant shall have an opportunity to submit written and oral evidence and
arguments in support of the claim. At the hearing (or prior thereto upon five
(5) business days written notice to the Administrator) the claimant or the
claimant’s representative shall have an opportunity to review all documents in
the possession of the Administrator which are pertinent to the claim at issue
and its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within sixty (60) days of receipt of the appeal
(unless there has been an extension of sixty (60) days due to special
circumstances, provided the delay and the special circumstances occasioning it
are communicated to the claimant within the sixty (60) day period). Such
communication shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.



13


--------------------------------------------------------------------------------


ARTICLE III
ELIGIBILITY

3.1 CONDITIONS OF ELIGIBILITY


        Any Eligible Employee who has completed a one (1) year Period of Service
and has attained age 21 shall be eligible to participate hereunder as of the
date such Employee has satisfied such requirements. However, any Employee who
was a Participant in the Plan prior to the effective date of this amendment and
restatement shall continue to participate in the Plan.

        Effective September 3, 1999, all employment by a Former Schenectady
Federal Savings Bank Employee, with both the Former Schenectady Federal Savings
Bank and with the Employer, shall be deemed to be employment with the Employer
for purposes of eligibility to participant in the Plan.

        Effective September 3, 1999, any Former Schenectady Federal Savings Bank
Employee who was a Participant in the Former Schenectady Federal Savings Bank
Corporation 401(k) Plan on September 2, 1999, immediately became a Participant
in the Plan on September 3, 1999. All other Schenectady Federal Savings Bank
Employees shall be eligible to participate in the Plan and shall become Plan
Participants upon meeting the eligibility requirements set forth in this Section
3.1.

        Effective August 1, 2001, any Former Cohoes Savings Bank Corporation
Employee who was a Participant in the Former Cohoes Savings Bank Corporation
401(k) Plan at RSI on July 31, 2001, immediately became a Participant in the
Plan on August 1, 2001. All other Former Cohoes Savings Bank Corporation
Employee shall be eligible to participate in the Plan and shall become Plan
Participants upon meeting the eligibility requirements set forth in this Section
3.1.

3.2 EFFECTIVE DATE OF PARTICIPATION


        An Eligible Employee, shall become a Participant effective as of the
first day of any payroll period of any month after such Employee met the
eligibility requirements of Section 3.1. Any salary reduction election shall be
evidenced by completing and filing the form prescribed by the Administrator not
less than ten (10) days prior to the date participation is to commence.

        Effective September 3, 1999, any Former Schenectady Federal Savings Bank
Employee who was a Participant in the Former Schenectady Federal Savings Bank
401(k) Plan on September 2, 1999, shall immediately become a Participant in the
Plan on September 3, 1999.

        If an Eligible Employee satisfies the Plan’s eligibility requirement
conditions by reason of recognition of service with a predecessor employer, such
Employee will become a Participant as of the day the Plan credits service with a
predecessor employer or, if later, the date the Employee would have otherwise
entered the Plan had the service with the predecessor employer been service with
the Employer.

        If an Employee, who has satisfied the Plan’s eligibility requirements
and would otherwise have become a Participant, shall go from a classification of
a noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

        If an Employee, who has satisfied the Plan’s eligibility requirements
and would otherwise become a Participant, shall go from a classification of an
Eligible Employee to a noneligible class of Employees, such Employee shall
become a Participant in the Plan on the date such Employee again becomes an
Eligible Employee, or, if later, the date that the Employee would have otherwise
entered the Plan had the Employee always been an Eligible Employee. However, if
such Employee incurs a 1-Year Break in Service, eligibility will be determined
under the Break in Service rules set forth in Section 3.7.

3.3 DETERMINATION OF ELIGIBILITY


        The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.8.


14


--------------------------------------------------------------------------------


3.4 TERMINATION OF ELIGIBILITY


        In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Period of Service completed while a noneligible
Employee, until such time as the Participant’s Account is forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant’s interest in the Plan shall continue to share in the earnings of
the Trust Fund.

3.5 OMISSION OF ELIGIBLE EMPLOYEE


        If, in any Plan Year, any Employee who should be included as a
Participant in the Plan is erroneously omitted and discovery of such omission is
not made until after a contribution by the Employer for the year has been made
and allocated, then the Employer shall make a subsequent contribution, if
necessary after the application of Section 4.4(c), so that the omitted Employee
receives a total amount which the Employee would have received (including both
Employer contributions and earnings thereon) had the Employee not been omitted.
Such contribution shall be made regardless of whether it is deductible in whole
or in part in any taxable year under applicable provisions of the Code.

3.6 INCLUSION OF INELIGIBLE EMPLOYEE


        If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the foregoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).

3.7 REHIRED EMPLOYEES AND BREAKS IN SERVICE


          (a)        If any Participant becomes a Former Participant due to
severance from employment with the Employer and is reemployed by the Employer
before a 1-Year Break in Service occurs, the Former Participant shall become a
Participant as of the reemployment date.


          (b)        If any Participant becomes a Former Participant due to
severance from employment with the Employer and is reemployed after a 1-Year
Break in Service has occurred, Periods of Service shall include Periods of
Service prior to the 1-Year Break in Service subject to the following rules:


  (1)        In the case of a Former Participant who under the Plan does not
have a nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Periods of Service before a period of 1-Year Break in Service
will not be taken into account if the number of consecutive 1-Year Breaks in
Service equal or exceed the greater of (A) five (5) or (B) the aggregate number
of pre-break Periods of Service. Such aggregate number of Periods of Service
will not include any Periods of Service disregarded under the preceding sentence
by reason of prior 1-Year Breaks in Service.


  (2)        A Former Participant shall participate in the Plan as of the date
of reemployment.


          (c)        After a Former Participant who has severed employment with
the Employer incurs five (5) consecutive 1-Year Breaks in Service, the Vested
portion of said Former Participant’s Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:


  (1)      one account for nonforfeitable benefits attributable to pre-break
service; and


  (2)      one account representing the Participant’s Employer derived account
balance in the Plan attributable to post-break service.


15


--------------------------------------------------------------------------------


          (d)        If any Participant becomes a Former Participant due to
severance of employment with the Employer and is reemployed by the Employer
before five (5) consecutive 1-Year Breaks in Service, and such Former
Participant had received a distribution of the entire Vested interest prior to
reemployment, then the forfeited account shall be reinstated only if the Former
Participant repays the full amount which had been distributed. Such repayment
must be made before the earlier of five (5) years after the first date on which
the Participant is subsequently reemployed by the Employer or the close of the
first period of five (5) consecutive 1-Year Breaks in Service commencing after
the distribution. If a distribution occurs for any reason other than a severance
of employment, the time for repayment may not end earlier than five (5) years
after the date of distribution. In the event the Former Participant does repay
the full amount distributed, the undistributed forfeited portion of the
Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to restore any such forfeited Accounts.


3.8 ELECTION NOT TO PARTICIPATE


        An Employee, for Plan Years beginning on or after the later of the
adoption date or effective date of this amendment and restatement, may, subject
to the approval of the Employer, elect voluntarily not to participate in the
Plan. The election not to participate must be irrevocable and communicated to
the Employer, in writing, within a reasonable period of time before the
beginning of the first Plan Year.


16


--------------------------------------------------------------------------------


ARTICLE IV
CONTRIBUTION AND ALLOCATION

4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION


                 For each Plan Year, the Employer shall contribute to the Plan:

          (a)        The amount of the total salary reduction elections of all
Participants made pursuant to Section 4.2(a), which amount shall be deemed an
Employer Elective Contribution.


          (b)        On behalf of each Participant who is eligible to share in
matching contributions for the Plan Year, a matching contribution equal to 50%
of each such Participant’s Deferred Compensation, which amount shall be deemed
an Employer Non-Elective Contribution.


          Except, however, in applying the matching percentage specified above,
beginning September 3, 1999, only salary reductions up to 6% of payroll period
Compensation shall be considered. Prior to September 3, 1999, only salary
reductions up to 4% of annual compensation were considered.


          (c)        Additionally, to the extent necessary, the Employer shall
contribute to the Plan the amount necessary to provide the top heavy minimum
contribution. All contributions by the Employer shall be made in cash or in such
property as is acceptable to the Trustee.


4.2 PARTICIPANT’S SALARY REDUCTION ELECTION


          (a)        Beginning May 7, 1998, each Participant may elect to defer
from 2% to 15% of Compensation which would have been received in the Plan Year,
but for the deferral election. Prior to May 7, 1998, deferrals were permitted
from 2% to 10%. A deferral election (or modification of an earlier election) may
not be made with respect to Compensation which is currently available on or
before the date the Participant executed such election. For purposes of this
Section, Compensation shall be determined prior to any reductions made pursuant
to Code Sections 125, 132(f)(4) for Plan Years beginning after December 31,
2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions
described in Code Section 414(h)(2) that are treated as Employer contributions.


          The amount by which Compensation is reduced shall be that
Participant’s Deferred Compensation and be treated as an Employer Elective
Contribution and allocated to that Participant’s Elective Account.


          (b)        The balance in each Participant’s Elective Account shall be
fully Vested at all times and, except as otherwise provided herein, shall not be
subject to Forfeiture for any reason.


          (c)       Notwithstanding anything in the Plan to the contrary,
amounts held in the Participant’s Elective Account may not be distributable
(including any offset of loans) earlier than:


(1)     a Participant’s separation from service, Total and Permanent Disability,
or death;


(2)     a Participant’s attainment of age 59 1/2;


(3)     the termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan or the establishment of a
successor defined contribution plan by the Employer or an Affiliated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
does not include an employee stock ownership plan (as defined in Code Section
4975(e)(7) or 409), a simplified employee pension plan (as defined in Code
Section 408(k)), or a simple individual retirement account plan (as defined in
Code Section 408(p));


(4)     the date of disposition by the Employer to an entity that is not an
Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets;


17


--------------------------------------------------------------------------------


(5)     the date of disposition by the Employer or an Affiliated Employer who
maintains the Plan of its interest in a subsidiary (within the meaning of Code
Section 409(d)(3)) to an entity which is not an Affiliated Employer but only
with respect to a Participant who continues employment with such subsidiary; or


(6)      the proven financial hardship of a Participant, subject to the
limitations of Section 6.11.


          (d)         For each Plan Year, a Participant’s Deferred Compensation
made under this Plan and all other plans, contracts or arrangements of the
Employer maintaining this Plan shall not exceed, during any taxable year of the
Participant, the limitation imposed by Code Section 402(g), as in effect at the
beginning of such taxable year. If such dollar limitation is exceeded, a
Participant will be deemed to have notified the Administrator of such excess
amount which shall be distributed in a manner consistent with Section 4.2(f).
The dollar limitation shall be adjusted annually pursuant to the method provided
in Code Section 415(d) in accordance with Regulations.


          (e)         In the event a Participant has received a hardship
distribution from the Participant’s Elective Account pursuant to Section 6.11(b)
or pursuant to Regulation 1.401(k)-1(d)(2)(iv)(B) from any other plan maintained
by the Employer, then such Participant shall not be permitted to elect to have
Deferred Compensation contributed to the Plan for a period of twelve (12) months
following the receipt of the distribution. Furthermore, the dollar limitation
under Code Section 402(g) shall be reduced, with respect to the Participant’s
taxable year following the taxable year in which the hardship distribution was
made, by the amount of such Participant’s Deferred Compensation, if any,
pursuant to this Plan (and any other plan maintained by the Employer) for the
taxable year of the hardship distribution.


          (f)         If a Participant’s Deferred Compensation under this Plan
together with any elective deferrals (as defined in Regulation 1.402(g)-1(b))
under another qualified cash or deferred arrangement (as described in Code
Section 401(k)), a simplified employee pension (as described in Code
Section 408(k)(6)), a simple individual retirement account plan (as described in
Code Section 408(p)), a salary reduction arrangement (within the meaning of Code
Section 3121(a)(5)(D)), a deferred compensation plan under Code Section 457(b),
or a trust described in Code Section 501(c)(18) cumulatively exceed the
limitation imposed by Code Section 402(g) (as adjusted annually in accordance
with the method provided in Code Section 415(d) pursuant to Regulations) for
such Participant’s taxable year, the Participant may, not later than March 1
following the close of the Participant’s taxable year, notify the Administrator
in writing of such excess and request that the Participant’s Deferred
Compensation under this Plan be reduced by an amount specified by the
Participant. In such event, the Administrator may direct the Trustee to
distribute such excess amount (and any Income allocable to such excess amount)
to the Participant not later than the first April 15th following the close of
the Participant’s taxable year. Any distribution of less than the entire amount
of Excess Deferred Compensation and Income shall be treated as a pro rata
distribution of Excess Deferred Compensation and Income. The amount distributed
shall not exceed the Participant’s Deferred Compensation under the Plan for the
taxable year (and any Income allocable to such excess amount). Any distribution
on or before the last day of the Participant’s taxable year must satisfy each of
the following conditions:


  (1)         the distribution must be made after the date on which the Plan
received the Excess Deferred Compensation;


  (2)         the Participant shall designate the distribution as Excess
Deferred Compensation; and


  (3)         the Plan must designate the distribution as a distribution of
Excess Deferred Compensation.


18


--------------------------------------------------------------------------------


          Any distribution made pursuant to this Section 4.2(f) shall be made
first from unmatched Deferred Compensation and, thereafter, from Deferred
Compensation which is matched. Matching contributions which relate to such
Deferred Compensation shall be forfeited.


          (g)         Notwithstanding Section 4.2(f) above, a Participant’s
Excess Deferred Compensation shall be reduced, but not below zero, by any
distribution of Excess Contributions pursuant to Section 4.6(a) for the Plan
Year beginning with or within the taxable year of the Participant.


          (h)         At Normal Retirement Date, or such other date when the
Participant shall be entitled to receive benefits, the fair market value of the
Participant’s Elective Account shall be used to provide additional benefits to
the Participant or the Participant’s Beneficiary.


          (i)         Employer Elective Contributions made pursuant to this
Section may be segregated into a separate account for each Participant in a
federally insured savings account, certificate of deposit in a bank or savings
and loan association, money market certificate, or other short-term debt
security acceptable to the Trustee until such time as the allocations pursuant
to Section 4.4 have been made.


          (j)         The Employer and the Administrator shall implement the
salary reduction elections provided for herein in accordance with the following:


  (1)         A Participant must make an initial salary deferral election within
a reasonable time, not to exceed thirty (30) days, after entering the Plan
pursuant to Section 3.2. If the Participant fails to make an initial salary
deferral election within such time, then such Participant may thereafter make an
election in accordance with the rules governing modifications. The Participant
shall make such an election by entering into a written salary reduction
agreement with the Employer and filing such agreement with the Administrator.
Such election shall initially be effective beginning with the pay period
following the acceptance of the salary reduction agreement by the Administrator,
shall not have retroactive effect and shall remain in force until revoked.


  (2)         A Participant may modify a prior election at any time during the
Plan Year and concurrently make a new election by filing a written form
prescribed by the Administrator not less than ten (10) days prior to the pay
period for which such modification is to be effective. Any modification shall
not have retroactive effect and shall remain in force until revoked.


  (3)         A Participant may elect to prospectively revoke the Participant’s
salary reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period coincident with or next following the expiration of the
notice period. Furthermore, the termination of the Participant’s employment, or
the cessation of participation for any reason, shall be deemed to revoke any
salary reduction agreement then in effect, effective immediately following the
close of the pay period within which such termination or cessation occurs.


4.3 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION


        The Employer may make its contribution to the Plan for a particular Plan
Year at such time as the Employer, in its sole discretion, determines. If the
Employer makes a contribution for a particular Plan Year after the close of that
Plan Year, the Employer will designate to the Trustee the Plan Year for which
the Employer is making its contribution.

4.4 ALLOCATION OF CONTRIBUTION AND EARNINGS


          (a)         The Administrator shall establish and maintain an account
in the name of each Participant to which the Administrator shall credit as of
each Anniversary Date, or other Valuation Date, all amounts allocated to each
such Participant as set forth herein.


19


--------------------------------------------------------------------------------


          (b)         The Employer shall provide the Administrator with all
information required by the Administrator to make a proper allocation of the
Employer contributions for each Plan Year. Within a reasonable period of time
after the date of receipt by the Administrator of such information, the
Administrator shall allocate such contribution as follows:


  (1)         With respect to the Employer Elective Contribution made pursuant
to Section 4.1(a), to each Participant’s Elective Account in an amount equal to
each such Participant’s Deferred Compensation for the year.


  (2)         With respect to the Employer Non-Elective Contribution made
pursuant to Section 4.1(b), to each Participant’s Account in accordance with
Section 4.1(b).


  Any Participant actively employed during the Plan Year shall be eligible to
share in the matching contribution for the Plan Year.


          (c)        On or before each Anniversary Date any amounts which became
Forfeitures since the last Anniversary Date may be made available to reinstate
previously forfeited account balances of Former Participants, if any, in
accordance with Section 3.7(d), be used to satisfy any contribution that may be
required pursuant to Section 3.5 and/or 6.9, or be used to pay any
administrative expenses of the Plan. The remaining Forfeitures, if any, shall be
used to reduce the contribution of the Employer hereunder for the Plan Year in
which such Forfeitures occur.


          (d)        For any Top Heavy Plan Year, Non-Key Employees not
otherwise eligible to share in the allocation of contributions as provided
above, shall receive the minimum allocation provided for in Section 4.4(f) if
eligible pursuant to the provisions of Section 4.4(h).


          (e)        As of each Valuation Date, before the current valuation
period allocation of Employer contributions, any earnings or losses (net
appreciation or net depreciation) of the Trust Fund shall be allocated in the
same proportion that each Participant’s and Former Participant’s nonsegregated
accounts bear to the total of all Participants’ and Former Participants’
nonsegregated accounts as of such date. Earnings or losses with respect to a
Participant’s Directed Account shall be allocated in accordance with Section
4.12.


          Participants’transfers from other qualified plans deposited in the
general Trust Fund shall share in any earnings and losses (net appreciation or
net depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.


          (f)        Minimum Allocations Required for Top Heavy Plan Years:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer contributions allocated to the Participant’s Combined Account of each
Non-Key Employee shall be equal to at least three percent (3%) of such Non-Key
Employee’s “415 Compensation” (reduced by contributions and forfeitures, if any,
allocated to each Non-Key Employee in any defined contribution plan included
with this Plan in a Required Aggregation Group). However, if (1) the sum of the
Employer contributions allocated to the Participant’s Combined Account of each
Key Employee for such Top Heavy Plan Year is less than three percent (3%) of
each Key Employee’s “415 Compensation” and (2) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, the sum of the Employer
contributions allocated to the Participant’s Combined Account of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant’s
Combined Account of any Key Employee. However, in determining whether a Non-Key
Employee has received the required minimum allocation, such Non-Key Employee’s
Deferred Compensation and matching contributions needed to satisfy the “Actual
Contribution Percentage” tests pursuant to Section 4.7(a) shall not be taken
into account.


          However, no such minimum allocation shall be required in this Plan for
any Non-Key Employee who participates in another defined contribution plan
subject to Code Section 412 included with this Plan in a Required Aggregation
Group.


          (g)        For purposes of the minimum allocations set forth above,
the percentage allocated to the Participant’s Combined Account of any Key
Employee shall be equal to the ratio of the sum of the Employer contributions
allocated on behalf of such Key Employee divided by the “415 Compensation” for
such Key Employee.


20


--------------------------------------------------------------------------------


          (h)        For any Top Heavy Plan Year, the minimum allocations set
forth above shall be allocated to the Participant’s Combined Account of all
Non-Key Employees who are Participants and who are employed by the Employer on
the last day of the Plan Year, including Non-Key Employees who have (1) failed
to complete a Period of Service; and (2) declined to make mandatory
contributions (if required) or, in the case of a cash or deferred arrangement,
elective contributions to the Plan.


          (i)        In lieu of the above, in any Plan Year in which a Non-Key
Employee is a Participant in both this Plan and a defined benefit pension plan
included in a Required Aggregation Group which is top heavy, the Employer shall
not be required to provide such Non-Key Employee with both the full separate
defined benefit plan minimum benefit and the full separate defined contribution
plan minimum allocation.


          Therefore, for any Plan Year when the Plan is a Top Heavy Plan, a
Non-Key Employee who is participating in this Plan and a defined benefit plan
maintained by the Employer shall receive a minimum monthly accrued benefit in
the defined benefit plan equal to the product of (1) one-twelfth (1/12th) of
“415 Compensation” averaged over the five (5) consecutive “limitation years” (or
actual “limitation years,” if less) which produce the highest average and
(2) the lesser of (i) two percent (2%) multiplied by years of service when the
plan is top heavy or (ii) twenty percent (20%).


          (j)         Notwithstanding the foregoing, for Plan Years beginning
prior to January 1, 2000, the minimum benefit requirement for a Top Heavy Plan
shall be determined in the following manner:


  (1)         Each Non-Key Employee who is a Participant during a Top Heavy Plan
Year shall be provided the minimum allocation pursuant to Section 4.4(f).


  (2)         In lieu of the above, in any Plan Year in which a Non-Key Employee
is a Participant in both this Plan and a defined benefit pension plan included
in a Required Aggregation Group which is top heavy, the Employer shall not be
required to provide such Non-Key Employee with both the full separate defined
benefit plan minimum benefit and the full separate defined contribution plan
minimum allocation.


  Therefore, for any Plan Year when the Plan is a Top Heavy Plan, a Non-Key
Employee who is participating in this Plan and a defined benefit plan maintained
by the Employer shall receive a minimum monthly accrued benefit in the defined
benefit plan equal to the product of (1) one-twelfth (1/12th) of “415
Compensation” averaged over the five (5) consecutive “limitation years” (or
actual “limitation years,” if less) which produce the highest average and
(2) the lesser of (i) two percent (2%) multiplied by years of service when the
plan is top heavy or (ii) twenty percent (20%).


          (k)         For the purposes of this Section, “415 Compensation” in
excess of $150,000 (or such other amount provided in the Code) shall be
disregarded. Such amount shall be adjusted for increases in the cost of living
in accordance with Code Section 401(a)(17)(B), except that the dollar increase
in effect on January 1 of any calendar year shall be effective for the Plan Year
beginning with or within such calendar year. If “415 Compensation” for any prior
determination period is taken into account in determining a Participant’s
minimum benefit for the current Plan Year, the “415 Compensation” for such
determination period is subject to the applicable annual “415 Compensation”
limit in effect for that prior period. For this purpose, in determining the
minimum benefit in Plan Years beginning on or after January 1, 1989, the annual
“415 Compensation” limit in effect for determination periods beginning before
that date is $200,000 (or such other amount as adjusted for increases in the
cost of living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code Section
401(a)(17)(B) for determination periods beginning on or after January 1, 1994).
For determination periods beginning prior to January 1, 1989, the $200,000 limit
shall apply only for Top Heavy Plan Years and shall not be adjusted. For any
short Plan Year the “415 Compensation” limit shall be an amount equal to the
“415 Compensation” limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).


21


--------------------------------------------------------------------------------


          (l)         Notwithstanding anything herein to the contrary,
Participants who terminated employment for any reason during the Plan Year shall
share in the salary reduction contributions made by the Employer for the year of
termination without regard to the Hours of Service credited.


          (m)         Notwithstanding anything in this Section to the contrary,
all information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed. Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan.


          (n)         Notwithstanding anything to the contrary, if this is a
Plan that would otherwise fail to meet the requirements of Code Section
410(b)(1) and the Regulations thereunder because Employer contributions would
not be allocated to a sufficient number or percentage of Participants for a Plan
Year, then the following rules shall apply:


  (1)         The group of Participants eligible to share in the Employer’s
contribution for the Plan Year shall be expanded to include the minimum number
of Participants who would not otherwise be eligible as are necessary to satisfy
the applicable test specified above. The specific Participants who shall become
eligible under the terms of this paragraph shall be those who have not separated
from service prior to the last day of the Plan Year and have completed the
greatest Period of Service in the Plan Year.


  (2)         If after application of paragraph (1) above, the applicable test
is still not satisfied, then the group of Participants eligible to share in the
Employer’s contribution for the Plan Year shall be further expanded to include
the minimum number of Participants who have separated from service prior to the
last day of the Plan Year as are necessary to satisfy the applicable test. The
specific Participants who shall become eligible to share shall be those
Participants who have completed the greatest Period of Service in the Plan Year
before terminating employment.


  (3)         Nothing in this Section shall permit the reduction of a
Participant’s accrued benefit. Therefore any amounts that have previously been
allocated to Participants may not be reallocated to satisfy these requirements.
In such event, the Employer shall make an additional contribution equal to the
amount such affected Participants would have received had they been included in
the allocations, even if it exceeds the amount which would be deductible under
Code Section 404. Any adjustment to the allocations pursuant to this paragraph
shall be considered a retroactive amendment adopted by the last day of the Plan
Year.


4.5 ACTUAL DEFERRAL PERCENTAGE TESTS


          (a)         Maximum Annual Allocation: For each Plan Year beginning
after December 31, 1996, the annual allocation derived from Employer Elective
Contributions to a Highly Compensated Participant’s Elective Account shall
satisfy one of the following tests:


  (1)         The “Actual Deferral Percentage” for the Highly Compensated
Participant group shall not be more than the “Actual Deferral Percentage” of the
Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the “Actual Deferral Percentage”
for the Non-Highly Compensated Participant group) multiplied by 1.25, or


  (2)         The excess of the “Actual Deferral Percentage” for the Highly
Compensated Participant group over the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the “Actual Deferral Percentage”
for the Non-Highly Compensated Participant group) shall not be more than two
percentage points. Additionally, the “Actual Deferral Percentage” for the Highly
Compensated Participant group shall not exceed the “Actual Deferral Percentage”
for the Non-Highly Compensated Participant group (for the preceding Plan Year if
the prior year testing method is used to calculate the “Actual Deferral
Percentage” for the Non-Highly Compensated Participant group) multiplied by 2.
The provisions of Code Section 401(k)(3) and Regulation 1.401(k)-1(b) are
incorporated herein by reference.


22


--------------------------------------------------------------------------------


  However, in order to prevent the multiple use of the alternative method
described in (2) above and in Code Section 401(m)(9)(A), any Highly Compensated
Participant eligible to make elective deferrals pursuant to Section 4.2 and to
make Employee contributions or to receive matching contributions under this Plan
or under any other plan maintained by the Employer or an Affiliated Employer
shall have a combination of such Participant’s Elective Contributions and
Employer matching contributions reduced pursuant to Section 4.6(a) and
Regulation 1.401(m)-2, the provisions of which are incorporated herein by
reference.


          (b)        For the purposes of this Section “Actual Deferral
Percentage” means, with respect to the Highly Compensated Participant group and
Non-Highly Compensated Participant group for a Plan Year, the average of the
ratios, calculated separately for each Participant in such group, of the amount
of Employer Elective Contributions allocated to each Participant’s Elective
Account for such Plan Year, to such Participant’s “414(s) Compensation” for such
Plan Year. The actual deferral ratio for each Participant and the “Actual
Deferral Percentage” for each group shall be calculated to the nearest
one-hundredth of one percent. Employer Elective Contributions allocated to each
Non-Highly Compensated Participant’s Elective Account shall be reduced by Excess
Deferred Compensation to the extent such excess amounts are made under this Plan
or any other plan maintained by the Employer.


          Notwithstanding the above, if the prior year test method is used to
calculate the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, the
“Actual Deferral Percentage” for the Non-Highly Compensated Participant group
for the preceding Plan Year shall be calculated pursuant to the provisions of
the Plan then in effect.


          (c)        For the purposes of Sections 4.5(a) and 4.6, a Highly
Compensated Participant and a Non-Highly Compensated Participant shall include
any Employee eligible to make a deferral election pursuant to Section 4.2,
whether or not such deferral election was made or suspended pursuant to Section
4.2.


          Notwithstanding the above, if the prior year testing method is used to
calculate the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
purposes of Section 4.5(a) and 4.6, a Non-Highly Compensated Participant shall
include any such Employee eligible to make a deferral election, whether or not
such deferral election was made or suspended, pursuant to the provisions of the
Plan in effect for the preceding Plan Year.


          (d)        For the purposes of this Section and Code Sections
401(a)(4), 410(b) and 401(k), if two or more plans which include cash or
deferred arrangements are considered one plan for the purposes of Code Section
401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii)), the cash or
deferred arrangements included in such plans shall be treated as one
arrangement. In addition, two or more cash or deferred arrangements may be
considered as a single arrangement for purposes of determining whether or not
such arrangements satisfy Code Sections 401(a)(4), 410(b) and 401(k). In such a
case, the cash or deferred arrangements included in such plans and the plans
including such arrangements shall be treated as one arrangement and as one plan
for purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(k). Any
adjustment to the Non-Highly Compensated Participant actual deferral ratio for
the prior year shall be made in accordance with Internal Revenue Service Notice
98-1 and any superseding guidance. Plans may be aggregated under this paragraph
(d) only if they have the same plan year. Notwithstanding the above, for Plan
Years beginning after December 31, 1996, if two or more plans which include cash
or deferred arrangements are permissively aggregated under Regulation
1.410(b)-7(d), all plans permissively aggregated must use either the current
year testing method or the prior year testing method for the testing year.


23


--------------------------------------------------------------------------------


          Notwithstanding the above, an employee stock ownership plan described
in Code Section 4975(e)(7) or 409 may not be combined with this Plan for
purposes of determining whether the employee stock ownership plan or this Plan
satisfies this Section and Code Sections 401(a)(4), 410(b) and 401(k).


          (e)        For the purposes of this Section, if a Highly Compensated
Participant is a Participant under two or more cash or deferred arrangements
(other than a cash or deferred arrangement which is part of an employee stock
ownership plan as defined in Code Section 4975(e)(7) or 409) of the Employer or
an Affiliated Employer, all such cash or deferred arrangements shall be treated
as one cash or deferred arrangement for the purpose of determining the actual
deferral ratio with respect to such Highly Compensated Participant. However, if
the cash or deferred arrangements have different plan years, this paragraph
shall be applied by treating all cash or deferred arrangements ending with or
within the same calendar year as a single arrangement.


          (f)        For the purpose of this Section, for Plan Years beginning
after December 31, 1996, when calculating the “Actual Deferral Percentage” for
the Non-Highly Compensated Participant group, the prior year testing method
shall be used. Any change from the current year testing method to the prior year
testing method shall be made pursuant to Internal Revenue Service Notice 98-1,
Section VII (or superseding guidance), the provisions of which are incorporated
herein by reference.


          (g)        Notwithstanding anything in this Section to the contrary,
the provisions of this Section and Section 4.6 may be applied separately (or
will be applied separately to the extent required by Regulations) to each plan
within the meaning of Regulation 1.401(k)-1(g)(11). Furthermore, for Plan Years
beginning after December 31, 1998, the provisions of Code Section 401(k)(3)(F)
may be used to exclude from consideration all Non-Highly Compensated Employees
who have not satisfied the minimum age and service requirements of Code Section
410(a)(1)(A).


4.6 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS


        In the event (or if it is anticipated) that the initial allocations of
the Employer Elective Contributions made pursuant to Section 4.4 do (or might)
not satisfy one of the tests set forth in Section 4.5(a) for Plan Years
beginning after December 31, 1996, the Administrator shall adjust Excess
Contributions pursuant to the options set forth below:

          (a)         On or before the fifteenth day of the third month
following the end of each Plan Year, but in no event later than the close of the
following Plan Year, the Highly Compensated Participant having the largest
dollar amount of Elective Contributions shall have a portion of such
Participant’s Elective Contributions distributed until the total amount of
Excess Contributions has been distributed, or until the amount of such
Participant’s Elective Contributions equals the Elective Contributions of the
Highly Compensated Participant having the second largest dollar amount of
Elective Contributions. This process shall continue until the total amount of
Excess Contributions has been distributed. In determining the amount of Excess
Contributions to be distributed with respect to an affected Highly Compensated
Participant as determined herein, such amount shall be reduced pursuant to
Section 4.2(f) by any Excess Deferred Compensation previously distributed to
such affected Highly Compensated Participant for such Participant’s taxable year
ending with or within such Plan Year.


  (1)         With respect to the distribution of Excess Contributions pursuant
to (a) above, such distribution:


  (i)         may be postponed but not later than the close of the Plan Year
following the Plan Year to which they are allocable;


  (ii)         shall be adjusted for Income; and


24


--------------------------------------------------------------------------------


  (iii)         shall be designated by the Employer as a distribution of Excess
Contributions (and Income).


  (2)         Any distribution of less than the entire amount of Excess
Contributions shall be treated as a pro rata distribution of Excess
Contributions and Income.


  (3)         Matching contributions which relate to Excess Contributions shall
be forfeited unless the related matching contribution is distributed as an
Excess Aggregate Contribution pursuant to Section 4.8.


          (b)         Notwithstanding the above, within twelve (12) months after
the end of the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution in accordance with one of the following provisions which
contribution shall be allocated to the Participant’s Elective Account of each
Non-Highly Compensated Participant eligible to share in the allocation in
accordance with such provision. The Employer shall provide the Administrator
with written notification of the amount of the contribution being made and for
which provision it is being made pursuant to:


  (1)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant’s 414(s) Compensated for the year (or
prior year if the prior year testing method is being used) bears to the total
414(s) Compensation of all Non-Highly Compensated Participants for such year.


  (2)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant electing salary reductions pursuant to
Section 4.2 in the same proportion that each such Non-Highly Compensated
Participant’s Deferred Compensation for the year (or at the end of the prior
Plan Year if the prior year testing method is being used) bears to the total
Deferred Compensation of all such Non-Highly Compensated Participants for such
year.


  (3)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated in equal amounts (per
capita).


  (4)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants electing salary reductions
pursuant to Section 4.2 in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated for the year (or at the end of the prior Plan
Year if the prior year testing method is used) to each Non-Highly Compensated
Participant electing salary reductions pursuant to Section 4.2 in equal amounts
(per capita).


  (5)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated to the Non-Highly
Compensated Participant having the lowest 414(s) Compensation, until one of the
tests set forth in Section 4.5(a) is satisfied (or is anticipated to be
satisfied), or until such Non-Highly Compensated Participant has received the
maximum “annual addition” pursuant to Section 4.9. This process shall continue
until one of the tests set forth in Section 4.5(a) is satisfied (or is
anticipated to be satisfied).


          Notwithstanding the above, at the Employer’s discretion, Non-Highly
Compensated Participants who are not employed at the end of the Plan Year (or at
the end of the prior Plan Year if the prior year testing method is being used)
shall not be eligible to receive a special Qualified Non-Elective Contribution
and shall be disregarded.


25


--------------------------------------------------------------------------------


          Notwithstanding the above, for Plan Years beginning after December 31,
1998, if the testing method changes from the current year testing method to the
prior year testing method, then for purposes of preventing the double counting
of Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the “Actual Deferral
Percentage” or “Actual Contribution Percentage” test under the current year
testing method for the prior year testing year shall be disregarded.


          (c)        If during a Plan Year, it is projected that the aggregate
amount of Elective Contributions to be allocated to all Highly Compensated
Participants under this Plan would cause the Plan to fail the tests set forth in
Section 4.5(a), then the Administrator may automatically reduce the deferral
amount of affected Highly Compensated Participants, beginning with the Highly
Compensated Participant who has the highest deferral ratio until it is
anticipated the Plan will pass the tests or until the actual deferral ratio
equals the actual deferral ratio of the Highly Compensated Participant having
the next highest actual deferral ratio. This process may continue until it is
anticipated that the Plan will satisfy one of the tests set forth in
Section 4.5(a). Alternatively, the Employer may specify a maximum percentage of
Compensation that may be deferred.


          (d)        Any Excess Contributions (and Income) which are distributed
on or after 2 1/2 months after the end of the Plan Year shall be subject to the
ten percent (10%) Employer excise tax imposed by Code Section 4979.


4.7 ACTUAL CONTRIBUTION PERCENTAGE TESTS


          (a)         The “Actual Contribution Percentage” for Plan Years
beginning after December 31, 1996 for the Highly Compensated Participant group
shall not exceed the greater of:


  (1)         125 percent of such percentage for the Non-Highly Compensated
Participant group(for the preceding Plan Year if the prior year testing method
is used to calculate the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group); or


  (2)         the lesser of 200 percent of such percentage for the Non-Highly
Compensated Participant group(for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Contribution Percentage” for the
Non-Highly Compensated Participant group), or such percentage for the Non-Highly
Compensated Participant group(for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Contribution Percentage” for the
Non-Highly Compensated Participant group) plus 2 percentage points. However, to
prevent the multiple use of the alternative method described in this paragraph
and Code Section 401(m)(9)(A), any Highly Compensated Participant eligible to
make elective deferrals pursuant to Section 4.2 or any other cash or deferred
arrangement maintained by the Employer or an Affiliated Employer and to make
Employee contributions or to receive matching contributions under this Plan or
under any plan maintained by the Employer or an Affiliated Employer shall have a
combination of Elective Contributions and Employer matching contributions
reduced pursuant to Regulation 1.401(m)-2 and Section 4.8(a). The provisions of
Code Section 401(m) and Regulations 1.401(m)-1(b) and 1.401(m)-2 are
incorporated herein by reference.


          (b)         For the purposes of this Section and Section 4.8, “Actual
Contribution Percentage” for a Plan Year means, with respect to the Highly
Compensated Participant group and Non-Highly Compensated Participant group(for
the preceding Plan Year if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group), the average of the ratios (calculated separately for each Participant in
each group and rounded to the nearest one-hundredth of one percent) of:


  (1)         the sum of Employer matching contributions made pursuant to
Section 4.1(b) on behalf of each such Participant for such Plan Year; to


26


--------------------------------------------------------------------------------


  (2)         the Participant’s “414(s) Compensation” for such Plan Year.


          Notwithstanding the above, if the prior year testing method is used to
calculate the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
purposes of Section 4.7(a), the “Actual Contribution Percentage” for the
Non-Highly Compensated Participant group for the preceding Plan Year shall be
determined pursuant to the provisions of the Plan then in effect.


          (c)        For purposes of determining the “Actual Contribution
Percentage,” only Employer matching contributions contributed to the Plan prior
to the end of the succeeding Plan Year shall be considered. In addition, the
Administrator may elect to take into account, with respect to Employees eligible
to have Employer matching contributions pursuant to Section 4.1(b) allocated to
their accounts, elective deferrals (as defined in Regulation 1.402(g)-1(b)) and
qualified non-elective contributions (as defined in Code Section 401(m)(4)(C))
contributed to any plan maintained by the Employer. Such elective deferrals and
qualified non-elective contributions shall be treated as Employer matching
contributions subject to Regulation 1.401(m)-1(b)(5) which is incorporated
herein by reference. However, the Plan Year must be the same as the plan year of
the plan to which the elective deferrals and the qualified non-elective
contributions are made.


          (d)        For purposes of this Section and Code Sections 401(a)(4),
410(b) and 401(m), if two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made are treated as one plan
for purposes of Code Sections 401(a)(4) or 410(b) (other than the average
benefits test under Code Section 410(b)(2)(A)(ii)), such plans shall be treated
as one plan. In addition, two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made may be considered as a
single plan for purposes of determining whether or not such plans satisfy Code
Sections 401(a)(4), 410(b) and 401(m). In such a case, the aggregated plans must
satisfy this Section and Code Sections 401(a)(4), 410(b) and 401(m) as though
such aggregated plans were a single plan. Any adjustment to the Non-Highly
Compensated Participant actual contribution ratio for the prior year shall be
made in accordance with Internal Revenue Service Notice 98-1 and any superseding
guidance. Plans may be aggregated under this paragraph (d) only if they have the
same plan year. Notwithstanding the above, for Plan Years beginning after
December 31, 1996, if two or more plans which include cash or deferred
arrangements are permissively aggregated under Regulation 1.410(b)-7(d), all
plans permissively aggregated must use either the current year testing method or
the prior year testing method for the testing year.


          Notwithstanding the above, an employee stock ownership plan described
in Code Section 4975(e)(7) or 409 may not be aggregated with this Plan for
purposes of determining whether the employee stock ownership plan or this Plan
satisfies this Section and Code Sections 401(a)(4), 410(b) and 401(m).


          (e)        If a Highly Compensated Participant is a Participant under
two or more plans (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7) or 409) which are maintained by the Employer or an
Affiliated Employer to which matching contributions, Employee contributions, or
both, are made, all such contributions on behalf of such Highly Compensated
Participant shall be aggregated for purposes of determining such Highly
Compensated Participant’s actual contribution ratio. However, if the plans have
different plan years, this paragraph shall be applied by treating all plans
ending with or within the same calendar year as a single plan.


          (f)        For purposes of Sections 4.7(a) and 4.8, a Highly
Compensated Participant and Non-Highly Compensated Participant shall include any
Employee eligible to have Employer matching contributions (whether or not a
deferral election was made or suspended) allocated to the Participant’s account
for the Plan Year.


          Notwithstanding the above, if the prior year testing method is used to
calculate the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
the purposes of Section 4.7(a), a Non-Highly Compensated Participant shall
include any such Employee eligible to have Employer matching contributions
(whether or not a deferral election was made or suspended) allocated to the
Participant’s account for the preceding Plan Year pursuant to the provisions of
the Plan then in effect.


27


--------------------------------------------------------------------------------


          (g)        For the purpose of this Section, for Plan Years beginning
after December 31, 1996, when calculating the “Actual Contribution Percentage”
for the Non-Highly Compensated Participant group, the prior year testing method
shall be used. Any change from the current year testing method to the prior year
testing method shall be made pursuant to Internal Revenue Service Notice 98-1,
Section VII (or superseding guidance), the provisions of which are incorporated
herein by reference.


          (h)        Notwithstanding anything in this Section to the contrary,
the provisions of this Section and Section 4.8 may be applied separately (or
will be applied separately to the extent required by Regulations) to each plan
within the meaning of Regulation 1.401(k)-1(g)(11). Furthermore, for Plan Years
beginning after December 31, 1998, the provisions of Code Section 401(k)(3)(F)
may be used to exclude from consideration all Non-Highly Compensated Employees
who have not satisfied the minimum age and service requirements of Code Section
410(a)(1)(A).


4.8 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS


          (a)        In the event (or if it is anticipated) that, for Plan Years
beginning after December 31, 1996, the “Actual Contribution Percentage” for the
Highly Compensated Participant group exceeds (or might exceed) the “Actual
Contribution Percentage” for the Non-Highly Compensated Participant group
pursuant to Section 4.7(a), the Administrator (on or before the fifteenth day of
the third month following the end of the Plan Year, but in no event later than
the close of the following Plan Year) shall direct the Trustee to distribute to
the Highly Compensated Participant having the largest dollar amount of
contributions determined pursuant to Section 4.7(b)(1), the Vested portion of
such contributions (and Income allocable to such contributions) and, if
forfeitable, forfeit such non-Vested contributions attributable to Employer
matching contributions (and Income allocable to such forfeitures) until the
total amount of Excess Aggregate Contributions has been distributed, or until
the Participant’s remaining amount equals the amount of contributions determined
pursuant to Section 4.7(b)(1) of the Highly Compensated Participant having the
second largest dollar amount of contributions. This process shall continue until
the total amount of Excess Aggregate Contributions has been distributed.


          If the correction of Excess Aggregate Contributions attributable to
Employer matching contributions is not in proportion to the Vested and
non-Vested portion of such contributions, then the Vested portion of the
Participant’s Account attributable to Employer matching contributions after the
correction shall be subject to Section 6.5(i).


          (b)        Any distribution and/or forfeiture of less than the entire
amount of Excess Aggregate Contributions (and Income) shall be treated as a
pro rata distribution and/or forfeiture of Excess Aggregate Contributions and
Income. Distribution of Excess Aggregate Contributions shall be designated by
the Employer as a distribution of Excess Aggregate Contributions (and Income).
Forfeitures of Excess Aggregate Contributions shall be treated in accordance
with Section 4.4.


          (c)        Excess Aggregate Contributions, including forfeited
matching contributions, shall be treated as Employer contributions for purposes
of Code Sections 404 and 415 even if distributed from the Plan.


          Forfeited matching contributions that are reallocated to Participants’
Accounts for the Plan Year in which the forfeiture occurs shall be treated as an
“annual addition”pursuant to Section 4.9(b) for the Participants to whose
Accounts they are reallocated and for the Participants from whose Accounts they
are forfeited.


          (d)         The determination of the amount of Excess Aggregate
Contributions with respect to any Plan Year shall be made after first
determining the Excess Contributions, if any, to be treated as after-tax
voluntary Employee contributions due to recharacterization for the plan year of
any other qualified cash or deferred arrangement (as defined in Code Section
401(k)) maintained by the Employer that ends with or within the Plan Year or
which are treated as after-tax voluntary Employee contributions due to
recharacterization pursuant to Section 4.6(a).


28


--------------------------------------------------------------------------------


          (e)         If during a Plan Year the projected aggregate amount of
Employer matching contributions to be allocated to all Highly Compensated
Participants under this Plan would, by virtue of the tests set forth in
Section 4.7(a), cause the Plan to fail such tests, then the Administrator may
automatically reduce proportionately or in the order provided in Section 4.8(a)
each affected Highly Compensated Participant’s projected share of such
contributions by an amount necessary to satisfy one of the tests set forth in
Section 4.7(a).


          (f)         Notwithstanding the above, within twelve (12) months after
the end of the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution in accordance with one of the following provisions which
contribution shall be allocated to the Participant’s Account of each Non-Highly
Compensated eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:


  (1)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant’s 414(s) Compensation for the year (or
prior year if the prior year testing method is being used) bears to the total
414(s) Compensation of all Non-Highly Compensated Participants for such year.


  (2)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant electing salary reductions pursuant to
Section 4.2 in the same proportion that each such Non-Highly Compensated
Participant’s Deferred Compensation for the year (or at the end of the prior
Plan Year if the prior year testing method is being used) bears to the total
Deferred Compensation of all such Non-Highly Compensated Participants for such
year.


  (3)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated in equal amounts (per capita).


  (4)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants electing salary reductions
pursuant to Section 4.2 in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated for the year (or at the end of the prior Plan
Year if the prior year testing method is used) to each Non-Highly Compensated
Participant electing salary reductions pursuant to Section 4.2 in equal amounts
(per capita).


  (5)         A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated to the Non-Highly Compensated
Participant having the lowest 414(s) Compensation, until one of the tests set
forth in Section 4.7 is satisfied (or is anticipated to be satisfied), or until
such Non-Highly Compensated Participant has received the maximum “annual
addition” pursuant to Section 4.9. This process shall continue until one of the
tests set forth in Section 4.7 is satisfied (or is anticipated to be satisfied).


          Notwithstanding the above, at the Employer’s discretion, Non-Highly
Compensated Participants who are not employed at the end of the Plan Year (or at
the end of the prior Plan Year if the prior year testing method is being used)
shall not be eligible to receive a special Qualified Non-Elective Contribution
and shall be disregarded.


          Notwithstanding the above, for Plan Years beginning after December 31,
1998, if the testing method changes from the current year testing method to the
prior year testing method, then for purposes of preventing the double counting
of Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the “Actual Deferral
Percentage” or “Actual Contribution Percentage” test under the current year
testing method for the prior year testing year shall be disregarded.


29


--------------------------------------------------------------------------------


          (g)        Any Excess Aggregate Contributions (and Income) which are
distributed on or after 2 1/2 months after the end of the Plan Year shall be
subject to the ten percent (10%) Employer excise tax imposed by Code Section
4979.


4.9 MAXIMUM ANNUAL ADDITIONS


          (a)        Notwithstanding the foregoing, for “limitation years”
beginning after December 31, 1994, the maximum “annual additions” credited to a
Participant’s accounts for any “limitation year” shall equal the lesser of:
(1) $30,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or (2) twenty-five percent (25%) of the Participant’s “415
Compensation” for such “limitation year.” If the Employer contribution that
would otherwise be contributed or allocated to the Participant’s accounts would
cause the “annual additions” for the “limitation year” to exceed the maximum
“annual additions,” the amount contributed or allocated will be reduced so that
the “annual additions” for the “limitation year” will equal the maximum “annual
additions,” and any amount in excess of the maximum “annual additions,” which
would have been allocated to such Participant may be allocated to other
Participants. For any short “limitation year,” the dollar limitation in (1)
above shall be reduced by a fraction, the numerator of which is the number of
full months in the short “limitation year” and the denominator of which is
twelve (12).


          (b)        For purposes of applying the limitations of Code
Section 415, “annual additions” means the sum credited to a Participant’s
accounts for any “limitation year” of (1) Employer contributions, (2) Employee
contributions, (3) forfeitures, (4) amounts allocated, after March 31, 1984, to
an individual medical account, as defined in Code Section 415(l)(2) which is
part of a pension or annuity plan maintained by the Employer and (5) amounts
derived from contributions paid or accrued after December 31, 1985, in taxable
years ending after such date, which are attributable to post-retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer. Except, however, the “415
Compensation” percentage limitation referred to in paragraph (a)(2) above shall
not apply to: (1) any contribution for medical benefits (within the meaning of
Code Section 419A(f)(2)) after separation from service which is otherwise
treated as an “annual addition,” or (2) any amount otherwise treated as an
“annual addition” under Code Section 415(l)(1).


          (c)        For purposes of applying the limitations of Code
Section 415, the transfer of funds from one qualified plan to another is not an
“annual addition.” In addition, the following are not Employee contributions for
the purposes of Section 4.9(b)(2): (1) rollover contributions (as defined in
Code Sections 402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of
loans made to a Participant from the Plan; (3) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs);
(4) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(3)(D) (mandatory contributions); and (5) Employee contributions
to a simplified employee pension excludable from gross income under Code
Section 408(k)(6).


          (d)        For purposes of applying the limitations of Code
Section 415, the “limitation year” shall be the Plan Year.


          (e)        For the purpose of this Section, all qualified defined
benefit plans (whether terminated or not) ever maintained by the Employer shall
be treated as one defined benefit plan, and all qualified defined contribution
plans (whether terminated or not) ever maintained by the Employer shall be
treated as one defined contribution plan.


          (f)        For the purpose of this Section, if the Employer is a
member of a controlled group of corporations, trades or businesses under common
control (as defined by Code Section 1563(a) or Code Section 414(b) and (c) as
modified by Code Section 415(h)), is a member of an affiliated service group (as
defined by Code Section 414(m)), or is a member of a group of entities required
to be aggregated pursuant to Regulations under Code Section 414(o), all
Employees of such Employers shall be considered to be employed by a single
Employer.


30


--------------------------------------------------------------------------------


          (g)        For the purpose of this Section, if this Plan is a Code
Section 413(c) plan, each Employer who maintains this Plan will be considered to
be a separate Employer.


          (h)(1)        If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different Anniversary
Dates, the maximum “annual additions” under this Plan shall equal the maximum
“annual additions” for the “limitation year” minus any “annual additions”
previously credited to such Participant’s accounts during the “limitation year.”


  (2)        If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
“annual additions” will be credited to the Participant’s accounts under the
defined contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.


  (3)        If a Participant participates in more than one defined contribution
plan not subject to Code Section 412 maintained by the Employer which have the
same Anniversary Date, the maximum “annual additions” under this Plan shall
equal the product of (A) the maximum “annual additions” for the “limitation
year” minus any “annual additions” previously credited under subparagraphs (1)
or (2) above, multiplied by (B) a fraction (i) the numerator of which is the
“annual additions” which would be credited to such Participant’s accounts under
this Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.


          (i)        If the sum of the defined benefit plan fraction and the
defined contribution plan fraction shall exceed 1.0 in any “limitation year” for
any Participant in this Plan, the Administrator shall adjust the numerator of
the defined benefit plan fraction so that the sum of both fractions shall not
exceed 1.0 in any “limitation year” for such Participant.


          (j)        Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder. Effective as of the first day of the first
“limitation year” beginning on or after January 1, 2000 (the “effective date”),
and notwithstanding any other provision of the Plan, the accrued benefit for any
Participant shall be determined without applying the limitations of Code Section
415(e) as in effect on the day immediately prior to the “effective date.”


4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS


          (a)        If, as a result of a reasonable error in estimating a
Participant’s Compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of Code Section 402(g)(3)) that may be
made with respect to any Participant under the limits of Section 4.9 or other
facts and circumstances to which Regulation 1.415-6(b)(6) shall be applicable,
the “annual additions” under this Plan would cause the maximum “annual
additions” to be exceeded for any Participant, the “excess amount” will be
disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.


  (1)        Any unmatched Deferred Compensation and, thereafter,
proportionately from Deferred Compensation which is matched and matching
contributions which relate to such Deferred Compensation, will be reduced to the
extent they would reduce the “excess amount.” The Deferred Compensation (and for
“limitation years” beginning after December 31, 1995, any gains attributable to
such Deferred Compensation) will be distributed to the Participant and the
Employer matching contributions (and for “limitation years” beginning after
December 31, 1995, any gains attributable to such matching contributions) will
be used to reduce the Employer contribution in the next “limitation year”;


31


--------------------------------------------------------------------------------


  (2)        If, after the application of subparagraph (1) above, an “excess
amount” still exists, and the Participant is covered by the Plan at the end of
the “limitation year,” the “excess amount” will be used to reduce the Employer
contribution for such Participant in the next “limitation year,” and each
succeeding “limitation year” if necessary;


  (3)        If, after the application of subparagraphs (1) and (2) above, an
“excess amount” still exists, and the Participant is not covered by the Plan at
the end of the “limitation year,” the “excess amount” will be held unallocated
in a “Section 415 suspense account.” The “Section 415 suspense account” will be
applied to reduce future Employer contributions for all remaining Participants
in the next “limitation year,” and each succeeding “limitation year” if
necessary;


  (4)        If a “Section 415 suspense account” is in existence at any time
during the “limitation year” pursuant to this Section, it will not participate
in the allocation of investment gains and losses of the Trust Fund. If a
“Section 415 suspense account” is in existence at any time during a particular
“limitation year,” all amounts in the “Section 415 suspense account” must be
allocated and reallocated to Participants’ accounts before any Employer
contributions or any Employee contributions may be made to the Plan for that
“limitation year.” Except as provided in (1) above, “excess amounts” may not be
distributed to Participants or Former Participants.


          (b)        For purposes of this Article, “excess amount” for any
Participant for a “limitation year” shall mean the excess, if any, of (1) the
“annual additions” which would be credited to the Participant’s account under
the terms of the Plan without regard to the limitations of Code Section 415 over
(2) the maximum “annual additions” determined pursuant to Section 4.9.


          (c)        For purposes of this Section, “Section 415 suspense
account” shall mean an unallocated account equal to the sum of “excess amounts”
for all Participants in the Plan during the “limitation year.”


4.11 ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS


          (a)        With the consent of the Administrator, amounts may be
transferred (within the meaning of Code Section 414(l)) to this Plan from other
tax qualified plans under Code Section 401(a) by Eligible Employees, provided
the trust from which such funds are transferred permits the transfer to be made
and the transfer will not jeopardize the tax exempt status of the Plan or Trust
or create adverse tax consequences for the Employer. Prior to accepting any
transfers to which this Section applies, the Administrator may require an
opinion of counsel that the amounts to be transferred meet the requirements of
this Section. The amounts transferred shall be set up in a separate account
herein referred to as a Participant’s Transfer/Rollover Account. Furthermore,
for vesting purposes, the Participant’s portion of the Participant’s
Transfer/Rollover Account attributable to any transfer shall be subject to
Section 6.4(b).


          Except as permitted by Regulations (including Regulation 1.411(d)-4),
amounts attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).


          (b)        With the consent of the Administrator, the Plan may accept
a “rollover” by Eligible Employees, provided the “rollover” will not jeopardize
the tax exempt status of the Plan or create adverse tax consequences for the
Employer. Prior to accepting any “rollovers” to which this Section applies, the
Administrator may require the Employee to establish (by providing opinion of
counsel or otherwise) that the amounts to be rolled over to this Plan meet the
requirements of this Section. The amounts rolled over shall be set up in a
separate account herein referred to as a “Participant’s Transfer/Rollover
Account.” Such account shall be fully Vested at all times and shall not be
subject to Forfeiture for any reason.


32


--------------------------------------------------------------------------------


          For purposes of this Section, the term “qualified plan” shall mean any
tax qualified plan under Code Section 401(a), or, any other plans from which
distributions are eligible to be rolled over into this Plan pursuant to the
Code. The term “rollover” means: (i) amounts transferred to this Plan directly
from another qualified plan; (ii) distributions received by an Employee from
other “qualified plans” which are eligible for tax-free rollover to a “qualified
plan” and which are transferred by the Employee to this Plan within sixty (60)
days following receipt thereof; (iii) amounts transferred to this Plan from a
conduit individual retirement account provided that the conduit individual
retirement account has no assets other than assets which (A) were previously
distributed to the Employee by another “qualified plan,” (B) were eligible for
tax-free rollover to a “qualified plan” and (C) were deposited in such conduit
individual retirement account within sixty (60) days of receipt thereof;
(iv) amounts distributed to the Employee from a conduit individual retirement
account meeting the requirements of clause (iii) above, and transferred by the
Employee to this Plan within sixty (60) days of receipt thereof from such
conduit individual retirement account; and (v) any other amounts which are
eligible to be rolled over to this Plan pursuant to the Code.


          (c)        Amounts in a Participant’s Transfer/Rollover Account shall
be held by the Trustee pursuant to the provisions of this Plan and may not be
withdrawn by, or distributed to the Participant, in whole or in part, except as
provided in Section 6.10 and Section 6.11 and paragraph (d) of this Section. The
Trustee shall have no duty or responsibility to inquire as to the propriety of
the amount, value or type of assets transferred, nor to conduct any due
diligence with respect to such assets; provided, however, that such assets are
otherwise eligible to be held by the Trustee under the terms of this Plan.


          (d)        At such date when the Participant or the Participant’s
Beneficiary shall be entitled to receive benefits, the Participant’s
Transfer/Rollover Account shall be used to provide additional benefits to the
Participant or the Participant’s Beneficiary. Any distributions of amounts held
in a Participant’s Transfer/Rollover Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Furthermore, such amounts shall be considered as
part of a Participant’s benefit in determining whether an involuntary cash-out
of benefits may be made without Participant consent.


          (e)        The Administrator may direct that Employee transfers and
rollovers made after a Valuation Date be segregated into a separate account for
each Participant until such time as the allocations pursuant to this Plan have
been made, at which time they may remain segregated or be invested as part of
the general Trust Fund or be directed by the Participant pursuant to
Section 4.12.


          (f)        This Plan shall not accept any direct or indirect transfers
(as that term is defined and interpreted under Code Section 401(a)(11) and the
Regulations thereunder) from a defined benefit plan, money purchase plan
(including a target benefit plan), stock bonus or profit sharing plan which
would otherwise have provided for a life annuity form of payment to the
Participant.


          (g)        Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit” as
described in Section 8.1.


4.12 DIRECTED INVESTMENT ACCOUNT


          (a)        Participants may, subject to a procedure established by the
Administrator (the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee, in writing (or in such other form
which is acceptable to the Trustee), to invest all of their accounts in specific
assets, specific funds or other investments permitted under the Plan and the
Participant Direction Procedures. That portion of the interest of any
Participant so directing will thereupon be considered a Participant’s Directed
Account.


          (b)         As of each Valuation Date, all Participant Directed
Accounts shall be charged or credited with the net earnings, gains, losses and
expenses as well as any appreciation or depreciation in the market value using
publicly listed fair market values when available or appropriate as follows:


33


--------------------------------------------------------------------------------


  (1)         to the extent that the assets in a Participant’s Directed Account
are accounted for as pooled assets or investments, the allocation of earnings,
gains and losses of each Participant’s Directed Account shall be based upon the
total amount of funds so invested in a manner proportionate to the Participant’s
share of such pooled investment; and


  (2)         to the extent that the assets in the Participant’s Directed
Account are accounted for as segregated assets, the allocation of earnings,
gains and losses from such assets shall be made on a separate and distinct
basis.


          (c)         Investment directions will be processed as soon as
administratively practicable after proper investment directions are received
from the Participant. No guarantee is made by the Plan, Employer, Administrator
or Trustee that investment directions will be processed on a daily basis, and no
guarantee is made in any respect regarding the processing time of an investment
direction. Notwithstanding any other provision of the Plan, the Employer,
Administrator or Trustee reserves the right to not value an investment option on
any given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Trustee. Furthermore, the processing of any investment
transaction may be delayed for any legitimate business reason (including, but
not limited to, failure of systems or computer programs, failure of the means of
the transmission of data, force majeure, the failure of a service provider to
timely receive values or prices, and correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan and considered the
applicable Valuation Date for an investment transaction.


          (d)         The Participant Direction Procedures shall provide an
explanation of the circumstances under which Participants and their
Beneficiaries may give investment instructions, including, but need not be
limited to, the following:


  (1)         the conveyance of instructions by the Participants and their
Beneficiaries to invest Participant Directed Accounts in Directed Investment
Options;


  (2)         the name, address and phone number of the Fiduciary (and, if
applicable, the person or persons designated by the Fiduciary to act on its
behalf) responsible for providing information to the Participant or a
Beneficiary upon request relating to the Directed Investment Options;


  (3)         applicable restrictions on transfers to and from any Designated
Investment Alternative;


  (4)         any restrictions on the exercise of voting, tender and similar
rights related to a Directed Investment Option by the Participants or their
Beneficiaries;


  (5)         a description of any transaction fees and expenses which affect
the balances in Participant Directed Accounts in connection with the purchase or
sale of Directed Investment Options; and


  (6)         general procedures for the dissemination of investment and other
information relating to the Designated Investment Alternatives as deemed
necessary or appropriate, including but not limited to a description of the
following:


  (i)         the investment vehicles available under the Plan, including
specific information regarding any Designated Investment Alternative;


  (ii)         any designated Investment Managers; and


  (iii)         a description of the additional information which may be
obtained upon request from the Fiduciary designated to provide such information.


34


--------------------------------------------------------------------------------


          (e)        With respect to any Employer stock which is allocated to a
Participant’s Directed Investment Account, the Participant or Beneficiary shall
direct the Trustee with regard to any voting, tender and similar rights
associated with the ownership of Employer stock, (hereinafter referred to as the
“Stock Rights”) as follows:


  (1)        each Participant or Beneficiary shall direct the Trustee to vote or
otherwise exercise such Stock Rights in accordance with the provisions,
conditions and terms of any such Stock Rights;


  (2)        such directions shall be provided to the Trustee by the Participant
or Beneficiary in accordance with the procedure as established by the
Administrator and the Trustee shall vote or otherwise exercise such Stock Rights
with respect to which it has received directions to do so under this Section;
and


  (3)        to the extent to which a Participant or Beneficiary does not
instruct the Trustee to vote or otherwise exercise such Stock Rights, such
Participants or Beneficiaries shall be deemed to have directed the Trustee that
such Stock Rights remain nonvoted and unexercised.


          (f)        Any information regarding investments available under the
Plan, to the extent not required to be described in the Participant Direction
Procedures, may be provided to the Participant in one or more written documents
(or in any other form including, but not limited to, electronic media) which are
separate from the Participant Direction Procedures and are not thereby
incorporated by reference into this Plan.


          (g)        The Administrator may, in its discretion, include in or
exclude by amendment or other action from the Participant Direction Procedures
such instructions, guidelines or policies as it deems necessary or appropriate
to ensure proper administration of the Plan, and may interpret the same
accordingly.


4.13 QUALIFIED MILITARY SERVICE


        Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service will be provided in
accordance with Code Section 414(u).

35


--------------------------------------------------------------------------------


ARTICLE V
VALUATIONS

5.1 VALUATION OF THE TRUST FUND


        The Administrator shall direct the Trustee, as of each Valuation Date,
to determine the net worth of the assets comprising the Trust Fund as it exists
on the Valuation Date. In determining such net worth, the Trustee shall value
the assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.

5.2 METHOD OF VALUATION


        In determining the fair market value of securities held in the Trust
Fund which are listed on a registered stock exchange, the Administrator shall
direct the Trustee to value the same at the prices they were last traded on such
exchange preceding the close of business on the Valuation Date. If such
securities were not traded on the Valuation Date, or if the exchange on which
they are traded was not open for business on the Valuation Date, then the
securities shall be valued at the prices at which they were last traded prior to
the Valuation Date. Any unlisted security held in the Trust Fund shall be valued
at its bid price next preceding the close of business on the Valuation Date,
which bid price shall be obtained from a registered broker or an investment
banker. In determining the fair market value of assets other than securities for
which trading or bid prices can be obtained, the Trustee may appraise such
assets itself, or in its discretion, employ one or more appraisers for that
purpose and rely on the values established by such appraiser or appraisers.



36


--------------------------------------------------------------------------------


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS

6.1 DETERMINATION OF BENEFITS UPON RETIREMENT


        Every Participant may terminate employment with the Employer and retire
for the purposes hereof on the Participant’s Normal Retirement Date or Early
Retirement Date. However, a Participant may postpone the termination of
employment with the Employer to a later date, in which event the participation
of such Participant in the Plan, including the right to receive allocations
pursuant to Section 4.4, shall continue until such Participant’s Late Retirement
Date. Upon a Participant’s Retirement Date or attainment of Normal Retirement
Date without termination of employment with the Employer, or as soon thereafter
as is practicable, the Trustee shall distribute, at the election of the
Participant, all amounts credited to such Participant’s Combined Account in
accordance with Section 6.5.

6.2 DETERMINATION OF BENEFITS UPON DEATH


          (a)        Upon the death of a Participant before the Participant’s
Retirement Date or other termination of employment, all amounts credited to such
Participant’s Combined Account shall become fully Vested. The Administrator
shall direct the Trustee, in accordance with the provisions of Sections 6.6 and
6.7, to distribute the value of the deceased Participant’s accounts to the
Participant’s Beneficiary.


          (b)         Upon the death of a Former Participant, the Administrator
shall direct the Trustee, in accordance with the provisions of Sections 6.6 and
6.7, to distribute any remaining Vested amounts credited to the accounts of a
deceased Former Participant to such Former Participant’s Beneficiary.


          (c)         Any security interest held by the Plan by reason of an
outstanding loan to the Participant or Former Participant shall be taken into
account in determining the amount of the death benefit.


          (d)         The Administrator may require such proper proof of death
and such evidence of the right of any person to receive payment of the value of
the account of a deceased Participant or Former Participant as the Administrator
may deem desirable. The Administrator’s determination of death and of the right
of any person to receive payment shall be conclusive.


          (e)         The Beneficiary of the death benefit payable pursuant to
this Section shall be the Participant’s spouse. Except, however, the Participant
may designate a Beneficiary other than the spouse if:


  (1)         the spouse has waived the right to be the Participant’s
Beneficiary, or


  (2)         the Participant is legally separated or has been abandoned (within
the meaning of local law) and the Participant has a court order to such effect
(and there is no “qualified domestic relations order” as defined in Code
Section 414(p) which provides otherwise), or


  (3)         the Participant has no spouse, or


  (4)         the spouse cannot be located.


          In such event, the designation of a Beneficiary shall be made on a
form satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant’s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.


37


--------------------------------------------------------------------------------


          (f)        In the event no valid designation of Beneficiary exists, or
if the Beneficiary is not alive at the time of the Participant’s death, the
death benefit will be paid to the Participant’s estate. If the Beneficiary does
not predecease the Participant, but dies prior to distribution of the death
benefit, the death benefit will be paid to the Beneficiary’s estate.


          (g)        Notwithstanding anything in this Section to the contrary,
if a Participant has designated the spouse as a Beneficiary, then a divorce
decree or a legal separation that relates to such spouse shall revoke the
Participant’s designation of the spouse as a Beneficiary unless the decree or a
qualified domestic relations order (within the meaning of Code Section 414(p))
provides otherwise.


          (h)        Any consent by the Participant’s spouse to waive any rights
to the death benefit must be in writing (or in such other form as permitted by
the Internal Revenue Service), must acknowledge the effect of such waiver, and
be witnessed by a Plan representative or a notary public. Further, the spouse’s
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.


6.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY


        In the event of a Participant’s Total and Permanent Disability prior to
the Participant’s Retirement Date or other termination of employment, all
amounts credited to such Participant’s Combined Account shall become fully
Vested. In the event of a Participant’s Total and Permanent Disability, the
Administrator, in accordance with the provisions of Sections 6.5 and 6.7, shall
direct the distribution to such Participant of all Vested amounts credited to
such Participant’s Combined Account as though he had retired. In accordance with
the following:

        To the extent that the vested portion of a disabled Participant’s
Combined Account does not exceed $5,000, a lump sum distribution shall be made
to such disabled Participant within seven (7) days (or as soon as
administratively feasible thereafter) of receipt of the proper documentation
verifying the Participant’s Total and Permanent Disability.

        To the extent that the vested portion of a disabled Participant’s
Combined Account exceeds $5,000, a lump sum distribution shall be made to the
disabled participant within seven (7) days (or as soon as administratively
feasible thereafter) following the later of (a) the date the Participant
attained or would have attained Normal Retirement Age, or (b) the date of
receipt of the proper documentation verifying Total and Permanent Disability.

6.4 DETERMINATION OF BENEFITS UPON TERMINATION


          (a)        If a Participant’s employment with the Employer is
terminated for any reason other than death, Total and Permanent Disability or
retirement, then such Participant shall be entitled to such benefits as are
provided hereinafter pursuant to this Section 6.4.


          Distribution of the funds due to a Terminated Participant shall be
made on the occurrence of an event which would result in the distribution had
the Terminated Participant remained in the employ of the Employer (upon the
Participant’s death, Total and Permanent Disability, Early or Normal
Retirement). However, at the election of the Participant, the Administrator
shall direct the Trustee to cause the entire Vested portion of the Terminated
Participant’s Combined Account to be payable to such Terminated Participant
within seven (7) days of receipt of proper documentation indicating that the
Participant’s Employment with the Employer if terminated. Any distribution under
this paragraph shall be made in a manner which is consistent with and satisfies
the provisions of Section 6.5, including, but not limited to, all notice and
consent requirements of Code Section 411(a)(11) and the Regulations thereunder.


          If, for Plan Years beginning after August 5, 1997, the value of a
Terminated Participant’s Vested benefit derived from Employer and Employee
contributions does not exceed $5,000 ($3,500 for Plan Years beginning prior to
August 6, 1997) and, if the distribution is made prior to March 22, 1999, has
never exceeded $5,000 ($3,500 for Plan Years beginning prior to August 6, 1997)
at the time of any prior distribution, then the Administrator shall direct the
Trustee to cause the entire Vested benefit to be paid to such Participant in a
single lump sum within seven (7) days of receipt of the proper documentation
indicating that the Participant’s employment with the Employer is terminated.


38


--------------------------------------------------------------------------------


          (b)        The Vested portion of any Participant’s Account shall be a
percentage of the total amount credited to the Participant’s Account determined
on the basis of the Participant’s number of whole year Periods of Service
according to the following schedule:


Vesting Schedule

Periods of Service
1
2
3
4
5 Percentage
20%
40%
60%
80%
100%



          (c)        Notwithstanding the vesting schedule above, the Vested
percentage of a Participant’s Account shall not be less than the Vested
percentage attained as of the later of the effective date or adoption date of
this amendment and restatement.


          (d)        Notwithstanding the vesting schedule above, upon the
complete discontinuance of the Employer contributions to the Plan or upon any
full or partial termination of the Plan, all amounts then credited to the
account of any affected Participant shall become 100% Vested and shall not
thereafter be subject to Forfeiture.


          (e)        In addition, for purposes of this section, effective
September 3, 1999, all service of a Former Schenectady Federal Savings Bank
Employee which was recognized for vesting purpose under the Former Schenectady
Federal Savings Bank 401(k) Plan shall be deemed to be employment with the
Employer.


          (f)        In addition, for purposes of this section, effective August
1, 2001, all service of a Former Cohoes Savings Bank Corporation Employee which
was recognized for vesting purposes under the Former Cohoes Savings Bank
Corporation 401(k) Plan at RSI shall be deemed to be employment with the
Employer.


          (g)        The computation of a Participant’s nonforfeitable
percentage of such Participant’s interest in the Plan shall not be reduced as
the result of any direct or indirect amendment to this Plan. In the event that
the Plan is amended to change or modify any vesting schedule, or if the Plan is
amended in any way that directly or indirectly affects the computation of the
Participant’s nonforfeitable percentage, or if the Plan is deemed amended by an
automatic change to a top heavy vesting schedule, then each Participant with at
least three (3) whole year Periods of Service as of the expiration date of the
election period may elect to have such Participant’s nonforfeitable percentage
computed under the Plan without regard to such amendment or change. If a
Participant fails to make such election, then such Participant shall be subject
to the new vesting schedule. The Participant’s election period shall commence on
the adoption date of the amendment and shall end sixty (60) days after the
latest of:


  (1)        the adoption date of the amendment,


  (2)        the effective date of the amendment, or


  (3)        the date the Participant receives written notice of the amendment
from the Employer or Administrator.


          (h)        In determining Periods of Service for purposes of vesting
under the Plan, Periods of Service prior to the Effective Date of the Plan and
prior to the Employee’s eighteenth birthday shall be excluded.


39


--------------------------------------------------------------------------------


6.5 DISTRIBUTION OF BENEFITS


          (a)         The Administrator, pursuant to the election of the
Participant, shall direct the Trustee to distribute to a Participant or such
Participant’s Beneficiary any amount to which the Participant is entitled under
the Plan in one lump-sum payment as the normal form of benefit payment.


  (1)         In lieu of the normal form of benefit payment an Employee whose
employment terminates due to retirement or death and whose account value exceeds
$5,000, may, subject to the required minimum distribution provisions, file an
election form to receive any amount to which he is entitled under the Plan in
the form of installments over a period not to exceed the lesser of (1) twenty
(20) years, or (2) the life expectancy of the Participant or the life expectancy
of the Participant and his Beneficiary.


  Payments shall be made in cash. However, shares of the Employee Stock Fund may
be distributed in the form of whole shares with any fractional shares
distributed in cash.


          Notwithstanding the foregoing, if payments are to be made on a monthly
basis and if payments are fifty dollars ($50.00) or less, the Administrator, in
its sole discretion, may determine to make such payments in a lump-sum payment
in cash or in quarterly, semiannual, or annual installments. Payment shall be
made in cash. However, shares of the Employers Stock Fund may be distributed in
the form of whole shares with any fractional shares distributed in cash.


  (2)         In lieu of the normal form of benefit payment, an Employee who
incurs a Termination of Service as of his Retirement Date and the Net Value of
his Accounts exceeds five thousand dollars ($5,000), may file an election form
to receive the vested interest in the Net Value of his Accounts as a lump sum
distribution as of some other Valuation Date following his termination;
provided, however, that the Valuation Date may not be later than thirteen (13)
months following his Termination of Service. The vested interest in the Net
Value of his Accounts shall be distributed to such Employee as a lump sum
distribution within seven (7) day of the Valuation Date coincident with the date
of receipt by the Trustees of the proper documentation indicating the Employee’s
distribution date.


  (3)         In lieu of the normal form of benefit payment, an Employee who
incurs a Termination of Service as of his Retirement Date may elect to defer
receipt of the vested interest in the Net Value of his Accounts beyond his
Normal Retirement Date or Postponed Retirement Date. The applicable form must be
filed at least ten (10) days prior to the Employee’s Retirement Date. If such an
election is made, the vested interest in the Net Value of his Accounts shall
continue to be held in the Trust Fund. Subject to the required minimum
distribution provisions the vested interest in the Net Value of his Accounts
shall (i) be distributed to such Employee as a lump sum distribution within
seven (7) days of the Valuation Date coincident with the date of receipt by the
Trustees of the proper documentation indicating the Employee’s deferred
distribution date or (ii), upon the election of the Employee, commence to be
distributed in installments in accordance with the provisions of subsection (2).


          (b)        Any distribution to a Participant, for Plan Years beginning
after August 5, 1997, who has a benefit which exceeds $5,000 ($3,500 for Plan
Years beginning prior to August 6, 1997) or, if the distribution is made prior
to March 22, 1999, has ever exceeded $5,000 ($3,500 for Plan Years beginning
prior to August 6, 1997) at the time of any prior distribution, shall require
such Participant’s written (or in such other form as permitted by the Internal
Revenue Service) consent if such distribution commences prior to the time the
benefit is “immediately distributable.” A benefit is “immediately distributable”
if any part of the benefit could be distributed to the Participant (or surviving
spouse) before the Participant attains (or would have attained if not deceased)
the Normal Retirement Age. However, for distributions prior to October 17, 2000,
if a Participant has begun to receive distributions pursuant to an optional form
of benefit under which at least one scheduled periodic distribution has not yet
been made, and if the value of the Participant’s benefit, determined at the time
of the first distribution under that optional form of benefit, exceeded $5,000
($3,500 for Plan Years beginning prior to August 6, 1997), then the value of the
Participant’s benefit prior to October 17, 2000 is deemed to continue to exceed
such amount.


40


--------------------------------------------------------------------------------


          (c)         The following rules will apply to the consent requirements
set forth in subsection (b):


  (1)         The Participant must be informed of the right to defer receipt of
the distribution. If a Participant fails to consent, it shall be deemed an
election to defer the commencement of payment of any benefit. However, any
election to defer the receipt of benefits shall not apply with respect to
distributions which are required under Section 6.5(f).


  (2)         Notice of the rights specified under this paragraph shall be
provided no less than thirty (30) days and no more than ninety (90) days before
the date the distribution commences.


  (3)         Written (or such other form as permitted by the Internal Revenue
Service) consent of the Participant to the distribution must not be made before
the Participant receives the notice and must not be made more than ninety (90)
days before the date the distribution commences.


  (4)         No consent shall be valid if a significant detriment is imposed
under the Plan on any Participant who does not consent to the distribution.


          (d)         Effective September 3, 1999, solely in cases of an
Employee who was a Participant in the Former Schenectady Federal Savings Bank
401(k) Plan, if such Participant incurs a Termination of Service as of his
Retirement Date or due to a disability, Section 6.5(a)(1) shall apply whether or
not the net value of his account equals or exceeds $5,000, except that the
length of the installment period shall not exceed ten (10) years.


          Effective September 3, 1999, solely in the case of an Employee who was
a Participant in the Former Schenectady Federal Savings Bank 401(k) Plan, if
such Employee incurs a Termination of Service as of his Early Retirement Date or
if such Employee incurs a Termination of Service due to disability, such
Employee may file an election form to receive the vested interest in his account
as described in Section 6.5(a)(2) whether or not the net value of his account
exceeds $5,000.


          Effective September 3, 1999, solely in the case of an Employee who was
a Participant in the Former Schenectady Federal Savings Bank 401(k) Plan,
Section 6.5(a)(3) shall apply whether or not the net value of the account equals
or exceeds $5,000.


          Effective September 3, 1999, solely in the case of an Employee who was
a Participant in the Former Schenectady Federal Savings Bank 401(k) Plan, who
incurs a termination of service as of a date other than Normal Retirement Date
or Early Retirement Date or for reason other than Total and Permanent Disability
may, file an election form to receive vested interest in the net value of his
Participant Account as a lump sum distribution as of some other Valuation Date
following his termination; provided, however, that the Valuation Date may not be
later than thirteen (13) months following his termination of service. The vested
interest in the net value of his Participant Account shall be distributed to
such Employee as lump sum distribution as of some other Valuation Date following
the date of receipt of the proper documentation indicating the Employee’s
distribution date.


          (e)         An Employee who terminates Employment as of a date other
than his Normal (Early) Retirement Date or for reasons other than Disability
may, at least ten (10) days prior to the date on which his benefit is scheduled
to be paid, file an election form that a lump sum distribution equal to his
vested interest in his Participant’s Combined Account be paid in a Direct
Rollover pursuant to Section 7.12. The amount of such lump sum distribution
shall be determined as of the Valuation Date coincident with the date of receipt
of the proper documentation.


          Any such distribution may commence less than thirty (30) days after
the notice required under Regulation 1.411(a)-11(c) is given, provided that:
(1) the Administrator clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and (2) the Participant, after
receiving the notice, affirmatively elects a distribution.


41


--------------------------------------------------------------------------------


          (f)         Notwithstanding any provision in the Plan to the contrary,
the distribution of a Participant’s benefits made on or after January 1, 1997
shall be made in accordance with the following requirements and shall otherwise
comply with Code Section 401(a)(9) and the Regulations thereunder (including
Regulation 1.401(a)(9)-2), the provisions of which are incorporated herein by
reference:


  (1)         A Participant’s benefits shall be distributed or must begin to be
distributed not later than April 1st of the calendar year following the later of
(i) the calendar year in which the Participant attains age 70 1/2 or (ii) the
calendar year in which the Participant retires, provided, however, that this
clause (ii) shall not apply in the case of a Participant who is a “five (5)
percent owner” at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2. Such distributions shall
be equal to or greater than any required distribution.


  Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined under the preceding paragraph and must be
made over a period certain measured by the life expectancy of the Participant
(or the life expectancies of the Participant and the Participant’s designated
Beneficiary) in accordance with Regulations.


  (2)         Distributions to a Participant and the Participant’s Beneficiaries
shall only be made in accordance with the incidental death benefit requirements
of Code Section 401(a)(9)(G) and the Regulations thereunder.


          With respect to distributions under the Plan made for calendar years
beginning on or after January 1, 2002, the Plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the
Regulations under Code Section 401(a)(9) that were proposed on January 17, 2001,
notwithstanding any provision of the Plan to the contrary. This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final Regulations under Code Section 401(a)(9) or such other
date specified in guidance published by the Internal Revenue Service.


          (g)        For purposes of this Section, the life expectancy of a
Participant and a Participant’s spouse may, at the election of the Participant
or the Participant’s spouse, be redetermined in accordance with Regulations. The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.


          (h)        All annuity Contracts under this Plan shall be
non-transferable when distributed. Furthermore, the terms of any annuity
Contract purchased and distributed to a Participant or spouse shall comply with
all of the requirements of the Plan.


          (i)        If a distribution is made to a Participant who has not
severed employment and who is not fully Vested in the Participant’s Account and
the Participant may increase the Vested percentage in such account, then, at any
relevant time the Participant’s Vested portion of the account will be equal to
an amount (“X”) determined by the formula:


X equals P(AB plus D) - D

          For purposes of applying the formula: P is the Vested percentage at
the relevant time, AB is the account balance at the relevant time, and D is the
amount of distribution.


6.6 DISTRIBUTION OF BENEFITS UPON DEATH


          (a)(1)        The death benefit payable pursuant to Section 6.2 shall
be paid to the Participant’s Beneficiary within a reasonable time after the
Participant’s death by either of the following methods, as elected by the
Participant (or if no election has been made prior to the Participant’s death,
by the Participant’s Beneficiary) subject, however, to the rules specified in
Section 6.6(b):


42


--------------------------------------------------------------------------------


  (i)         One lump-sum payment in cash or in property allocated to the
Participant’s account except, however, for property distributions made prior to
the earlier of (A) the effective date of an amendment limiting distribution in
property to property allocated to the Participant’s account, or (B) the adoption
date of this amendment and restatement, distributions in property are not
limited to property in the Participant’s account. However, shares of the
Employer Stock Fund may be distributed in the form of whole shares with any
fractional shares distributed in cash.


  (ii)         Payment in monthly, quarterly, semi-annual, or annual cash
installments over a period not to exceed the lesser of: (a) twenty (20) years,
or (b) the life expectancy of the Participant or the life expectancy of the
Participant and his beneficiary. After periodic installments commence, the
Beneficiary shall have the right to direct the Trustee to reduce the period over
which such periodic installments shall be made, and the Trustee shall adjust the
cash amount of such periodic installments accordingly.


  (2)         In the event the death benefit payable pursuant to Section 6.2 is
payable in installments, then, upon the death of the Participant, the
Administrator may direct the Trustee to segregate the death benefit into a
separate account, and the Trustee shall invest such segregated account
separately, and the funds accumulated in such account shall be used for the
payment of the installments.


          (b)        Notwithstanding any provision in the Plan to the contrary,
distributions upon the death of a Participant shall be made in accordance with
the following requirements and shall otherwise comply with Code
Section 401(a)(9) and the Regulations thereunder. If it is determined, pursuant
to Regulations, that the distribution of a Participant’s interest has begun and
the Participant dies before the entire interest has been distributed, the
remaining portion of such interest shall be distributed at least as rapidly as
under the method of distribution selected pursuant to Section 6.5 as of the date
of death. If a Participant dies before receiving any distributions of the
interest in the Plan or before distributions are deemed to have begun pursuant
to Regulations, then the death benefit shall be distributed to the Participant’s
Beneficiaries by December 31st of the calendar year in which the fifth
anniversary of the Participant’s date of death occurs.


          However, the 5-year distribution requirement of the preceding
paragraph shall not apply to any portion of the deceased Participant’s interest
which is payable to or for the benefit of a designated Beneficiary. In such
event, such portion shall be distributed over a period not extending beyond the
life expectancy of such designated Beneficiary provided such distribution begins
not later than December 31st of the calendar year immediately following the
calendar year in which the Participant died. However, in the event the
Participant’s spouse (determined as of the date of the Participant’s death) is
the designated Beneficiary, the requirement that distributions commence within
one year of a Participant’s death shall not apply. In lieu thereof,
distributions must commence on or before the later of: (1) December 31st of the
calendar year immediately following the calendar year in which the Participant
died; or (2) December 31st of the calendar year in which the Participant would
have attained age 70 1/2. If the surviving spouse dies before distributions to
such spouse begin, then the 5-year distribution requirement of this Section
shall apply as if the spouse was the Participant.


          (c)        For purposes of this Section, the life expectancy of a
Participant and a Participant’s spouse may, at the election of the Participant
or the Participant’s spouse, be redetermined in accordance with Regulations. The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.


          (d)        For purposes of this Section, any amount paid to a child of
the Participant will be treated as if it had been paid to the surviving spouse
if the amount becomes payable to the surviving spouse when the child reaches the
age of majority.


43


--------------------------------------------------------------------------------


6.7 TIME OF SEGREGATION OR DISTRIBUTION


        Except as limited by Sections 6.5 and 6.6, whenever the Trustee is to
make a distribution or to commence a series of payments the distribution or
series of payments may be made or begun on such date or as soon thereafter as is
practicable. However, unless a Former Participant elects in writing to defer the
receipt of benefits (such election may not result in a death benefit that is
more than incidental), the payment of benefits shall begin not later than the
sixtieth (60th) day after the close of the Plan Year in which the latest of the
following events occurs: (a) the date on which the Participant attains the
earlier of age 65 or the Normal Retirement Age specified herein; (b) the tenth
(10th) anniversary of the year in which the Participant commenced participation
in the Plan; or (c) the date the Participant terminates service with the
Employer.

        Notwithstanding the foregoing, the failure of a Participant to consent
to a distribution that is “immediately distributable” (within the meaning of
Section 6.5), shall be deemed to be an election to defer the commencement of
payment of any benefit sufficient to satisfy this Section.

6.8 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY


        In the event a distribution is to be made to a minor or incompetent
Beneficiary, then the Administrator may direct that such distribution be paid to
the legal guardian, or if none in the case of a minor Beneficiary, to a parent
of such Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.

6.9 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN


        In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.
Notwithstanding the foregoing, effective January 1, 2001, or if later, the
adoption date of this amendment and restatement, if the value of a Participant’s
Vested benefit derived from Employer and Employee contributions does not exceed
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997), then the
amount distributable may, in the sole discretion of the Administrator, either be
treated as a Forfeiture, or be paid directly to an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) at the time it is determined that the whereabouts of the
Participant or the Participant’s Beneficiary cannot be ascertained. In the event
a Participant or Beneficiary is located subsequent to the Forfeiture, such
benefit shall be restored, first from Forfeitures, if any, and then from an
additional Employer contribution if necessary. However, regardless of the
preceding, a benefit which is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissable forfeiture under the Code.

6.10 PRE-RETIREMENT DISTRIBUTION


        At such time as a Participant shall have attained the age of 59 1/2
years, the Administrator, at the election of the Participant who has not severed
employment with the Employer, shall direct the Trustee to distribute all or a
portion of the vested amount of the accounts maintained on behalf of the
Participant in the order of priority as described below. However, no
distribution from the Participant’s Account shall occur prior to 100% vesting.
In the event that the Administrator makes such a distribution, the Participant
shall continue to be eligible to participate in the Plan on the same basis as
any other Employee. Any distribution made pursuant to this Section shall be made
in a manner consistent with Section 6.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder. The Participant shall be entitled to withdraw all or any portion of
his Accounts in the following order of priority not more often than twice during
any Plan Year:

  (i)         Participant’s Elective Account


  (ii)         Participant’s Rollover Contribution Account provided such
Participant or Employee shall have satisfied such additional terms and
conditions, if any, as the Administrator may deem necessary; and


  (iii)         The vested portion in the Participant’s Account attributable to
matching contributions.


44


--------------------------------------------------------------------------------


        Notwithstanding the above, pre-retirement distributions from a
Participant’s Elective Account shall not be permitted prior to the Participant
attaining age 59 1/2 except as otherwise permitted under the terms of the Plan
and distributions pursuant top this section shall not occur more frequently than
2 times during any Plan Year.

6.11 ADVANCE DISTRIBUTION FOR HARDSHIP


          (a)         The Administrator, at the election of the Participant,
shall direct the Trustee to distribute to any Participant in any one Plan Year
up to the lesser of 100% of the Vested Participant’s Elective Account and
Participant’s Account and Participant’s Transfer/Rollover Account valued as of
the last Valuation Date or the amount necessary to satisfy the immediate and
heavy financial need of the Participant. Any distribution made pursuant to this
Section shall be deemed to be made as of the first day of the Plan Year or, if
later, the Valuation Date immediately preceding the date of distribution, and
the Participant’s Elective Account and Participant’s Account and Participant’s
Transfer/Rollover Account shall be reduced accordingly. Withdrawal under this
Section is deemed to be on account of an immediate and heavy financial need of
the Participant only if the withdrawal is for:


  (1)         Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant’s spouse, or any of the Participant’s dependents
(as defined in Code Section 152) or necessary for these persons to obtain
medical care as described in Code Section 213(d);


  (2)         The costs directly related to the purchase (excluding mortgage
payments) of a principal residence for the Participant;


  (3)         Payment of tuition, related educational fees, and room and board
expenses for the next twelve (12) months of post-secondary education for the
Participant and the Participant’s spouse, children, or dependents; or


  (4)         Payments necessary to prevent the eviction of the Participant from
the Participant’s principal residence or foreclosure on the mortgage on that
residence.


          (b)         No distribution shall be made pursuant to this Section
unless the Administrator, based upon the Participant’s representation and such
other facts as are known to the Administrator, determines that all of the
following conditions are satisfied:


  (1)         The distribution is not in excess of the amount of the immediate
and heavy financial need of the Participant. The amount of the immediate and
heavy financial need may include any amounts necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution;


  (2)         The Participant has obtained all distributions, other than
hardship distributions, and all nontaxable (at the time of the loan) loans
currently available under all plans maintained by the Employer;


  (3)         The Plan, and all other plans maintained by the Employer, provide
that the Participant’s elective deferrals and after-tax voluntary Employee
contributions will be suspended for at least twelve (12) months after receipt of
the hardship distribution or, the Participant, pursuant to a legally enforceable
agreement, will suspend elective deferrals and after-tax voluntary Employee
contributions to the Plan and all other plans maintained by the Employer for at
least twelve (12) months after receipt of the hardship distribution; and


  (4)         The Plan, and all other plans maintained by the Employer, provide
that the Participant may not make elective deferrals for the Participant’s
taxable year immediately following the taxable year of the hardship distribution
in excess of the applicable limit under Code Section 402(g) for such next
taxable year less the amount of such Participant’s elective deferrals for the
taxable year of the hardship distribution.


45


--------------------------------------------------------------------------------


          (c)         Notwithstanding the above, distributions from the
Participant’s Elective Account pursuant to this Section shall be limited, as of
the date of distribution, to the Participant’s Elective Account as of the end of
the last Plan Year ending before July 1, 1989, plus the total Participant’s
Deferred Compensation after such date, reduced by the amount of any previous
distributions pursuant to this Section and Section 6.10.


          (d)         Any distribution made pursuant to this Section shall be
made in a manner which is consistent with and satisfies the provisions of
Section 6.5, including, but not limited to, all notice and consent requirements
of Code Section 411(a)(11) and the Regulations thereunder.


          (e)         Distributions for hardship withdrawal shall be made in the
following order of priority:


  (1)    Salary Reduction Account

  (2)    Rollover Contribution Account

  (3)    Matching Contribution Account


6.12 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION


        All rights and benefits, including elections, provided to a Participant
in this Plan shall be subject to the rights afforded to any “alternate payee”
under a “qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).


46


--------------------------------------------------------------------------------


ARTICLE VII
TRUSTEE

7.1 BASIC RESPONSIBILITIES OF THE TRUSTEE


          (a)        The Trustee shall have the following categories of
responsibilities:


  (1)        Consistent with the “funding policy and method” determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of a Participant with respect to Participant Directed Accounts,
the Employer or an Investment Manager if the Trustee should appoint such manager
as to all or a portion of the assets of the Plan;


  (2)        At the direction of the Administrator, to pay benefits required
under the Plan to be paid to Participants, or, in the event of their death, to
their Beneficiaries; and


  (3)        To maintain records of receipts and disbursements and furnish to
the Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 7.7.


          (b)        In the event that the Trustee shall be directed by a
Participant (pursuant to the Participant Direction Procedures), or the Employer,
or an Investment Manager with respect to the investment of any or all Plan
assets, the Trustee shall have no liability with respect to the investment of
such assets, but shall be responsible only to execute such investment
instructions as so directed.


  (1)        The Trustee shall be entitled to rely fully on the written (or
other form acceptable to the Administrator and the Trustee, including, but not
limited to, voice recorded) instructions of a Participant (pursuant to the
Participant Direction Procedures), or the Employer, or any Fiduciary or
nonfiduciary agent of the Employer, in the discharge of such duties, and shall
not be liable for any loss or other liability, resulting from such direction (or
lack of direction) of the investment of any part of the Plan assets.


  (2)        The Trustee may delegate the duty of executing such instructions to
any nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.


  (3)        The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole and absolute discretion, deems
such directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee’s refusal or failure to comply with any directions from the Participant.


  (4)        Any costs and expenses related to compliance with the Participant’s
directions shall be borne by the Participant’s Directed Account, unless paid by
the Employer.


          (c)        If there shall be more than one Trustee, they shall act by
a majority of their number, but may authorize one or more of them to sign papers
on their behalf.


7.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE


          (a)        The Trustee shall invest and reinvest the Trust Fund to
keep the Trust Fund invested without distinction between principal and income
and in such securities or property, real or personal, wherever situated, as the
Trustee shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or closed-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information furnished by the Employer. In making such investments, the Trustee
shall not be restricted to securities or other property of the character
expressly authorized by the applicable law for trust investments; however, the
Trustee shall give due regard to any limitations imposed by the Code or the Act
so that at all times the Plan may qualify as a qualified Profit Sharing Plan and
Trust.


47


--------------------------------------------------------------------------------


          (b)        The Trustee may employ a bank or trust company pursuant to
the terms of its usual and customary bank agency agreement, under which the
duties of such bank or trust company shall be of a custodial, clerical and
record-keeping nature.


          (c)        The Trustee may transfer to a common, collective, pooled
trust fund or money market fund maintained by any corporate Trustee or affiliate
thereof hereunder, all or such part of the Trust Fund as the Trustee may deem
advisable, and such part or all of the Trust Fund so transferred shall be
subject to all the terms and provisions of the common, collective, pooled trust
fund or money market fund which contemplate the commingling for investment
purposes of such trust assets with trust assets of other trusts. The Trustee may
transfer any part of the Trust Fund intended for temporary investment of cash
balances to a money market fund maintained by Hudson River Bank & Trust Company
or its affiliates. The Trustee may withdraw from such common, collective, pooled
trust fund or money market fund all or such part of the Trust Fund as the
Trustee may deem advisable.


7.3 OTHER POWERS OF THE TRUSTEE


        The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:

          (a)        To purchase, or subscribe for, any securities or other
property and to retain the same. In conjunction with the purchase of securities,
margin accounts may be opened and maintained;


          (b)        To sell, exchange, convey, transfer, grant options to
purchase, or otherwise dispose of any securities or other property held by the
Trustee, by private contract or at public auction. No person dealing with the
Trustee shall be bound to see to the application of the purchase money or to
inquire into the validity, expediency, or propriety of any such sale or other
disposition, with or without advertisement;


          (c)        To vote upon any stocks, bonds, or other securities; to
give general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property. However, the Trustee shall not vote proxies
relating to securities for which it has not been assigned full investment
management responsibilities. In those cases where another party has such
investment authority or discretion, the Trustee will deliver all proxies to said
party who will then have full responsibility for voting those proxies;


          (d)        To cause any securities or other property to be registered
in the Trustee’s own name, in the name of one or more of the Trustee’s nominees,
in a clearing corporation, in a depository, or in book entry form or in bearer
form, but the books and records of the Trustee shall at all times show that all
such investments are part of the Trust Fund;


          (e)        To borrow or raise money for the purposes of the Plan in
such amount, and upon such terms and conditions, as the Trustee shall deem
advisable; and for any sum so borrowed, to issue a promissory note as Trustee,
and to secure the repayment thereof by pledging all, or any part, of the Trust
Fund; and no person lending money to the Trustee shall be bound to see to the
application of the money lent or to inquire into the validity, expediency, or
propriety of any borrowing;


          (f)        To keep such portion of the Trust Fund in cash or cash
balances as the Trustee may, from time to time, deem to be in the best interests
of the Plan, without liability for interest thereon;


48


--------------------------------------------------------------------------------


          (g)        To accept and retain for such time as the Trustee may deem
advisable any securities or other property received or acquired as Trustee
hereunder, whether or not such securities or other property would normally be
purchased as investments hereunder;


          (h)        To make, execute, acknowledge, and deliver any and all
documents of transfer and conveyance and any and all other instruments that may
be necessary or appropriate to carry out the powers herein granted;


          (i)        To settle, compromise, or submit to arbitration any claims,
debts, or damages due or owing to or from the Plan, to commence or defend suits
or legal or administrative proceedings, and to represent the Plan in all suits
and legal and administrative proceedings;


          (j)        To employ suitable agents and counsel and to pay their
reasonable expenses and compensation, and such agent or counsel may or may not
be agent or counsel for the Employer;


          (k)        To apply for and procure from responsible insurance
companies, to be selected by the Administrator, as an investment of the Trust
Fund such annuity, or other Contracts (on the life of any Participant) as the
Administrator shall deem proper; to exercise, at any time or from time to time,
whatever rights and privileges may be granted under such annuity, or other
Contracts; to collect, receive, and settle for the proceeds of all such annuity
or other Contracts as and when entitled to do so under the provisions thereof;


          (l)        To invest funds of the Trust in time deposits or savings
accounts bearing a reasonable rate of interest or in cash or cash balances
without liability for interest thereon, including the specific authority to
invest in any type of deposit of the Trustee (or of a financial institution
related to a Trustee);


          (m)        To invest in Treasury Bills and other forms of United
States government obligations;


          (n)        To invest in shares of investment companies registered
under the Investment Company Act of 1940, including any money market fund
advised by or offered through Hudson River Bank & Trust Company;


          (o)        To sell, purchase and acquire put or call options if the
options are traded on and purchased through a national securities exchange
registered under the Securities Exchange Act of 1934, as amended, or, if the
options are not traded on a national securities exchange, are guaranteed by a
member firm of the New York Stock Exchange regardless of whether such options
are covered;


          (p)        To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations including the
specific authority to make deposit into any savings accounts or certificates of
deposit of the Trustee (or a financial institution related to the Trustee);


          (q)        To pool all or any of the Trust Fund, from time to time,
with assets belonging to any other qualified employee pension benefit trust
created by the Employer or any Affiliated Employer, and to commingle such assets
and make joint or common investments and carry joint accounts on behalf of this
Plan and Trust and such other trust or trusts, allocating undivided shares or
interests in such investments or accounts or any pooled assets of the two or
more trusts in accordance with their respective interests;


          (r)        To appoint a nonfiduciary agent or agents to assist the
Trustee in carrying out any investment instructions of Participants and of any
Investment Manager or Fiduciary, and to compensate such agent(s) from the assets
of the Plan, to the extent not paid by the Employer;


          (s)        To do all such acts and exercise all such rights and
privileges, although not specifically mentioned herein, as the Trustee may deem
necessary to carry out the purposes of the Plan.


49


--------------------------------------------------------------------------------


7.4 LOANS TO PARTICIPANTS


          (a)         The Trustee may, in the Trustee’s discretion, make loans
to Participants and Beneficiaries under the following circumstances: (1) loans
shall be made available to all Participants and Beneficiaries on a reasonably
equivalent basis; (2) loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Participants and Beneficiaries; (3) loans shall bear a reasonable rate of
interest; (4) loans shall be adequately secured; and (5) loans shall provide for
periodic repayment over a reasonable period of time.


          (b)         Loans made pursuant to this Section (when added to the
outstanding balance of all other loans made by the Plan to the Participant) may,
in accordance with a uniform and nondiscriminatory policy established by the
Administrator, be limited to the lesser of:


  (1)         $50,000 reduced by the excess (if any) of the highest outstanding
balance of loans from the Plan to the Participant during the one year period
ending on the day before the date on which such loan is made, over the
outstanding balance of loans from the Plan to the Participant on the date on
which such loan was made, or


  (2)         one-half (1/2) of the present value of the non-forfeitable accrued
benefit of the Participant under the Plan.


          For purposes of this limit, all plans of the Employer shall be
considered one plan. Additionally, with respect to any loan made prior to
January 1, 1987, the $50,000 limit specified in (1) above shall be unreduced.


          (c)         Loans shall provide for level amortization with payments
to be made not less frequently than quarterly over a period not to exceed five
(5) years. However, loans used to acquire any dwelling unit which, within a
reasonable time, is to be used (determined at the time the loan is made) as a
“principal residence” of the Participant shall provide for periodic repayment
over a period of fifteen (15) years. For this purpose, a “principal residence”
has the same meaning as a “principal residence” under Code Section 1034. Loan
repayments may be suspended under this Plan as permitted under Code Section
414(u)(4).


          (d)         Any loans granted or renewed shall be made pursuant to a
Participant loan program. Such loan program shall be established in writing and
must include, but need not be limited to, the following:


  (1)         the identity of the person or positions authorized to administer
the Participant loan program;


  (2)         a procedure for applying for loans;


  (3)         the basis on which loans will be approved or denied;


  (4)         limitations, if any, on the types and amounts of loans offered;


  (5)         the procedure under the program for determining a reasonable rate
of interest;


  (6)         the types of collateral which may secure a Participant loan; and


  (7)         the events constituting default and the steps that will be taken
to preserve Plan assets.


          Such Participant loan program shall be contained in a separate written
document which, when properly executed, is hereby incorporated by reference and
made a part of the Plan. Furthermore, such Participant loan program may be
modified or amended in writing from time to time without the necessity of
amending this Section.


50


--------------------------------------------------------------------------------


          (e)        Notwithstanding anything in this Plan to the contrary, if a
Participant or Beneficiary defaults on a loan made pursuant to this Section,
then the loan default will be a distributable event to the extent permitted by
the Code and Regulations.


          (f)        Notwithstanding anything in this Section to the contrary,
any loans made prior to the date this amendment and restatement is adopted shall
be subject to the terms of the plan in effect at the time such loan was made.


7.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS


        At the direction of the Administrator, the Trustee shall, from time to
time, in accordance with the terms of the Plan, make payments out of the Trust
Fund. The Trustee shall not be responsible in any way for the application of
such payments.

7.6 TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES


        The Trustee shall be paid such reasonable compensation as set forth in
the Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed
upon in writing by the Employer and the Trustee. However, an individual serving
as Trustee who already receives full-time pay from the Employer shall not
receive compensation from the Plan. In addition, the Trustee shall be reimbursed
for any reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.

7.7 ANNUAL REPORT OF THE TRUSTEE


          (a)        Within a reasonable period of time after the later of the
Anniversary Date or receipt of the Employer contribution for each Plan Year, the
Trustee, or its agent, shall furnish to the Employer and Administrator a written
statement of account with respect to the Plan Year for which such contribution
was made setting forth:


  (1)        the net income, or loss, of the Trust Fund;


  (2)        the gains, or losses, realized by the Trust Fund upon sales or
other disposition of the assets;


  (3)        the increase, or decrease, in the value of the Trust Fund;


  (4)        all payments and distributions made from the Trust Fund; and


  (5)        such further information as the Trustee and/or Administrator deems
appropriate.


          (b)        The Employer, promptly upon its receipt of each such
statement of account, shall acknowledge receipt thereof in writing and advise
the Trustee and/or Administrator of its approval or disapproval thereof. Failure
by the Employer to disapprove any such statement of account within thirty (30)
days after its receipt thereof shall be deemed an approval thereof. The approval
by the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.


7.8 AUDIT


          (a)        If an audit of the Plan’s records shall be required by the
Act and the regulations thereunder for any Plan Year, the Administrator shall
direct the Trustee to engage on behalf of all Participants an independent
qualified public accountant for that purpose. Such accountant shall, after an
audit of the books and records of the Plan in accordance with generally accepted
auditing standards, within a reasonable period after the close of the Plan Year,
furnish to the Administrator and the Trustee a report of the audit setting forth
the accountant’s opinion as to whether any statements, schedules or lists that
are required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.


51


--------------------------------------------------------------------------------


          (b)        All auditing and accounting fees shall be an expense of and
may, at the election of the Employer, be paid from the Trust Fund.


          (c)        If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act Section
103(b) within one hundred twenty (120) days after the end of the Plan Year or
such other date as may be prescribed under regulations of the Secretary of
Labor.


7.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE


          (a)        Unless otherwise agreed to by both the Trustee and the
Employer, a Trustee may resign at any time by delivering to the Employer, at
least thirty (30) days before its effective date, a written notice of
resignation.


          (b)        Unless otherwise agreed to by both the Trustee and the
Employer, the Employer may remove a Trustee at any time by delivering to the
Trustee, at least thirty (30) days before its effective date, a written notice
of such Trustee’s removal.


          (c)        Upon the death, resignation, incapacity, or removal of any
Trustee, a successor may be appointed by the Employer; and such successor, upon
accepting such appointment in writing and delivering same to the Employer,
shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as a Trustee herein. Until such a successor is appointed, the remaining
Trustee or Trustees shall have full authority to act under the terms of the
Plan.


          (d)        The Employer may designate one or more successors prior to
the death, resignation, incapacity, or removal of a Trustee. In the event a
successor is so designated by the Employer and accepts such designation, the
successor shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as Trustee herein immediately upon the death, resignation, incapacity, or
removal of the predecessor.


          (e)        Whenever any Trustee hereunder ceases to serve as such, the
Trustee shall furnish to the Employer and Administrator a written statement of
account with respect to the portion of the Plan Year during which the individual
or entity served as Trustee. This statement shall be either (i) included as part
of the annual statement of account for the Plan Year required under Section 7.7
or (ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 7.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 7.7 shall have
the same effect upon the statement as the Employer’s approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 7.7 and this
subparagraph.


7.10 TRANSFER OF INTEREST


        Notwithstanding any other provision contained in this Plan, the Trustee
at the direction of the Administrator shall transfer the Vested interest, if
any, of a Participant to another trust forming part of a pension, profit sharing
or stock bonus plan maintained by such Participant’s new employer and
represented by said employer in writing as meeting the requirements of Code
Section 401(a), provided that the trust to which such transfers are made permits
the transfer to be made.


52


--------------------------------------------------------------------------------


7.11 TRUSTEE INDEMNIFICATION


        The Employer agrees to indemnify and hold harmless the Trustee against
any and all claims, losses, damages, expenses and liabilities the Trustee may
incur in the exercise and performance of the Trustee’s power and duties
hereunder, unless the same are determined to be due to gross negligence or
willful misconduct.

7.12 DIRECT ROLLOVER


          (a)         Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a “distributee’s” election under this Section, a
“distributee” may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an “eligible rollover distribution” that
is equal to at least $500 paid directly to an “eligible retirement plan”
specified by the “distributee” in a “direct rollover.”


          (b)         For purposes of this Section the following definitions
shall apply:


  (1)         An “eligible rollover distribution” is any distribution of all or
any portion of the balance to the credit of the “distributee,” except that an
“eligible rollover distribution” does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); for distributions after
December 31, 1999, any hardship distribution described in Code Section
401(k)(2)(B)(i)(IV); and any other distribution that is reasonably expected to
total less than $200 during a year.


  (2)         An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the
“distributee’s” “eligible rollover distribution.” However, in the case of an
“eligible rollover distribution” to the surviving spouse, an “eligible
retirement plan” is an individual retirement account or individual retirement
annuity.


  (3)         A “distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code
Section 414(p), are “distributees” with regard to the interest of the spouse or
former spouse.


  (4)         A “direct rollover” is a payment by the Plan to the “eligible
retirement plan” specified by the “distributee.”


7.13 VOTING RIGHTS


        Each Participant with units in the Employer Stock Fund shall have the
right to participate confidentially in the exercise of voting rights appurtenant
to shares held in the Participant’s Account, provided that such person had units
in his Participant Account as of the most recent Valuation Date coincident with
or preceding the applicable record date for which records are available. Such
participation shall be achieved by completing and filing with the inspector of
elections, or such other person who shall be independent of the issuer of shares
as the Administrator shall designate, at least ten (10) days prior to the date
of the meeting of holders of shares at which such voting rights will be
exercised, a written direction in the form and manner prescribed by the
Administrator. The inspector of elections, or other such person designated by
the Administrator shall tabulate the directions given on a strictly confidential
basis, and shall provide the Administrator with only the final results of the
tabulations. The final results of the tabulation shall be followed by the
Administrator in the direction as to the manner in which such voting rights
shall be exercised. As to each matter in which the holders of shares are
entitled to vote:

          (a)        A number of affirmative votes shall be cast equal to the
product of:


53


--------------------------------------------------------------------------------


  (i)        the total number of shares held in the Employer Stock Fund as of
the applicable record date; and


  (ii)        a fraction, the numerator of which is the aggregate value (as of
the Valuation Date coincident with or immediately preceding the applicable
record date) of the units in the Employer Stock Fund of all persons directing
that an affirmative vote be cast, and the denominator of which is the aggregate
value (as of the Valuation Date coincident with or immediately preceding the
applicable record date) of the units in the Employer Stock Fund of all persons
directing that an affirmative or negative vote be cast; and


          (b)        A number of negative votes shall be cast equal to the
product of:


  (i)         the total number of shares held in the Employer Stock Fund as of
the applicable record date; and


  (ii)         a fraction, the numerator of which is the aggregate value (as of
the Valuation Date coincident with or immediately preceding the applicable
record date) of the units in the Employer Stock Fund of all person directing
that a negative vote be cast, and the denominator of which is the aggregate
value (as of the Valuation Date coincident with or immediately preceding the
applicable record date) of the units in the Employer Stock Fund of all persons
directing that an affirmative or negative vote be cast.


The Administrator shall furnish, or cause to be furnished, to each person with
units in the Employer Stock Fund, all annual reports, proxy materials and other
information know to have been furnished by the issuer of the shares or by any
proxy solicitor, to the holders of shares.

7.14 TENDER OFFERS AND OTHER OFFERS


        Each Participant with units in the Employer Stock Fund shall have the
right to participate confidentially in the response to a tender offer, or any
other offer, made to the holders of shares generally, to purchase, exchange,
redeem or otherwise transfer shares; provided that such person has units in the
Employer Stock Fund as of the Valuation Date coincident with or immediately
preceding the first day for delivering shares or otherwise responding to such
tender or other offers. Such participation shall be achieved by completing and
filing with the inspector of elections, or such other person who shall be
independent of the issuer of shares as the Administrator shall designate, at
least ten (10) days prior to the last day for delivering shares or otherwise
responding to such tender or other offer, a written direction in the form and
manner prescribed by the Administrator. The inspector of election, or other such
person designated by the Administrator shall tabulate the directions given on a
strictly confidential basis, and shall provide the Administrator with only the
final results of tabulation. The final results of tabulation shall be followed
by the Administrator in the direction as to the number of shares to be
delivered. On the last day for delivering shares or otherwise responding to such
tender or other offer, a number of shares equal to the product of :

          (a)         the total number of shares held in the Employer Stock
Fund; and


          (b)         a fraction, the numerator of which is the aggregate value
(as of the Valuation Date coincident with or immediately preceding the first day
for delivering shares or otherwise responding to such tender or other offer) of
the units in the Employer Stock Fund of all persons directing that shares be
delivered in response to such tender or other offer, and the denominator of
which is the aggregate value (as of the Valuation Date coincident with or
immediately preceding the first day for delivering shares or otherwise
responding to such tender or other offer) of the units in the Employer Stock
Fund of all persons directing that shares be delivered or that the delivery of
shares be withheld;


shall be delivered in response to such tender or other offer. Delivery of the
remaining then held in the Employer Stock Fund shall be withheld. The
Administrator shall furnish, or cause to be furnished, to each person whose
Account is invested in whole or in part in the Employer Stock Fund, all
information concerning such tender offer furnished by the issuer of shares, or
information furnished by or on behalf of the person making the tender or such
other offer.

7.15 DISSENTERS’RIGHTS


        Each Participant with units in the Employer Stock Fund shall have the
right to participate confidentially in the decision as to whether to exercise
the Dissenter’ rights appurtenant to shares held in such Investment Account,
provided that such person had units in such Account as of the most recent
Valuation Date coincident with or preceding the applicable record date for which
records are available. Such participation shall be achieved by completing and
filing with the inspector of elections, or such other person who shall be
independent of the issuer of shares as the Administrator shall designate, at
least ten (10) days prior to the date of the meeting of holders of shares at
which such dissenters’ rights will be exercised, a written direction in the form
and manner prescribed by the Administrator. The inspector of elections, or other
such person designated by the Administrator shall tabulate the directions given
on a strictly confidential basis, and shall provide the Administrator with only
the final results of the tabulation. The final results of the tabulation shall
be followed by the Administrator in the direction as to the manner with which
such dissenters’ rights shall be exercised. As to each matter in which the
holders of shares are entitled to exercise dissenters’rights.

54


--------------------------------------------------------------------------------


        The number of shares for which dissenters’ rights will be exercised
shall be equal to the product of:

          (a) the total number of shares held in the Employer Stock Fund as of
the applicable record date; and


          (b) a fraction, the numerator of which is the aggregate value (as of
the Valuation Date coincident with or immediately preceding the applicable
record date) of the units in the Employer Stock Fund of all persons directing
that the dissenters’ rights appurtenant to which shares be exercised, and the
denominator of which is the aggregate value (as of the Valuation Date coincident
with or immediately preceding the applicable record date) of all of the units in
the Employer Stock Fund.


        Dissenters’rights shall not be exercised with respect to the remaining
shares held in the Employer Stock Fund.

7.16 EMPLOYER SECURITIES AND REAL PROPERTY


        The Trustee shall be empowered to acquire and hold “qualifying Employer
securities” and “qualifying Employer real property,” as those terms are defined
in the Act, provided, however, that the Trustee shall not be permitted to
acquire any “qualifying Employer securities” or “qualifying Employer real
property” if, immediately after the acquisition of such securities or property,
the fair market value of all “qualifying Employer securities” and “qualifying
Employer real property” held by the Trustee hereunder should amount to more than
100% of the fair market value of all the assets in the Trust Fund.




55


--------------------------------------------------------------------------------


ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS

8.1 AMENDMENT


          (a)         The Employer shall have the right at any time to amend
this Plan, subject to the limitations of this Section. However, any amendment
which affects the rights, duties or responsibilities of the Trustee or
Administrator may only be made with the Trustee’s or Administrator’s written
consent. Any such amendment shall become effective as provided therein upon its
execution. The Trustee shall not be required to execute any such amendment
unless the amendment affects the duties of the Trustee hereunder.


          (b)         No amendment to the Plan shall be effective if it
authorizes or permits any part of the Trust Fund (other than such part as is
required to pay taxes and administration expenses) to be used for or diverted to
any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates; or causes any reduction in the amount credited to the
account of any Participant; or causes or permits any portion of the Trust Fund
to revert to or become property of the Employer.


          (c)         Except as permitted by Regulations (including Regulation
1.411(d)-4) or other IRS guidance, no Plan amendment or transaction having the
effect of a Plan amendment (such as a merger, plan transfer or similar
transaction) shall be effective if it eliminates or reduces any “Section
411(d)(6) protected benefit” or adds or modifies conditions relating to “Section
411(d)(6) protected benefits” which results in a further restriction on such
benefits unless such “Section 411(d)(6) protected benefits” are preserved with
respect to benefits accrued as of the later of the adoption date or effective
date of the amendment. “Section 411(d)(6) protected benefits” are benefits
described in Code Section 411(d)(6)(A), early retirement benefits and
retirement-type subsidies, and optional forms of benefit. A Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of the
Participant’s interest in the Plan under a particular optional form of benefit
will be permissible if the amendment satisfies the conditions in (1) and (2)
below:


  (1)         The amendment provides a single-sum distribution form that is
otherwise identical to the optional form of benefit eliminated or restricted.
For purposes of this condition (1), a single-sum distribution form is otherwise
identical only if it is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Participant) except with respect to the timing of
payments after commencement.


  (2)         The amendment is not effective unless the amendment provides that
the amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.


8.2 TERMINATION


(a)        The Employer shall have the right at any time to terminate the Plan
by delivering to the Trustee and Administrator written notice of such
termination. Upon any full or partial termination, all amounts credited to the
affected Participants’ Combined Accounts shall become 100% Vested as provided in
Section 6.4 and shall not thereafter be subject to forfeiture, and all
unallocated amounts, including Forfeitures, shall be allocated to the accounts
of all Participants in accordance with the provisions hereof.


(b)        Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Section 6.5. Distributions to
a Participant shall be made in cash or in property allocated to the
Participant’s account or through the purchase of irrevocable nontransferable
deferred commitments from an insurer except, however, for property distributions
made prior to the earlier of (A) the effective date of an amendment limiting
distribution in property to property allocated to the Participant’s account, or
(B) the adoption date of this amendment and restatement, distributions in
property are not limited to property in the Participant’s account. Except as
permitted by Regulations, the termination of the Plan shall not result in the
reduction of “Section 411(d)(6) protected benefits” in accordance with Section
8.1(c).


56


--------------------------------------------------------------------------------


8.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS


        This Plan and Trust may be merged or consolidated with, or its assets
and/or liabilities may be transferred to any other plan and trust only if the
benefits which would be received by a Participant of this Plan, in the event of
a termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 8.1(c).





57


--------------------------------------------------------------------------------


ARTICLE IX
TOP HEAVY

9.1 TOP HEAVY PLAN REQUIREMENTS


        For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 6.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4 of the Plan.

9.2 DETERMINATION OF TOP HEAVY STATUS


          (a)        This Plan shall be a Top Heavy Plan for any Plan Year in
which, as of the Determination Date, (1) the Present Value of Accrued Benefits
of Key Employees and (2) the sum of the Aggregate Accounts of Key Employees
under this Plan and all plans of an Aggregation Group, exceeds sixty percent
(60%) of the Present Value of Accrued Benefits and the Aggregate Accounts of all
Key and Non-Key Employees under this Plan and all plans of an


          Aggregation Group.


          If any Participant is a Non-Key Employee for any Plan Year, but such
Participant was a Key Employee for any prior Plan Year, such Participant’s
Present Value of Accrued Benefit and/or Aggregate Account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any Aggregation Group which includes this Plan is a Top Heavy
Group). In addition, if a Participant or Former Participant has not performed
any services for any Employer maintaining the Plan at any time during the five
year period ending on the Determination Date, any accrued benefit for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy Plan.


          (b)         Aggregate Account: A Participant’s Aggregate Account as of
the Determination Date is the sum of:


  (1)         the Participant’s Combined Account balance as of the most recent
valuation occurring within a twelve (12) month period ending on the
Determination Date.


  (2)         an adjustment for any contributions due as of the Determination
Date. Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the Determination Date, except for
the first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.


  (3)         any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant’s Aggregate Account balance as of the Valuation Date.
Notwithstanding anything herein to the contrary, all distributions, including
distributions under a terminated plan which if it had not been terminated would
have been required to be included in an Aggregation Group, will be counted.
Further, distributions from the Plan (including the cash value of life insurance
policies) of a Participant’s account balance because of death shall be treated
as a distribution for the purposes of this paragraph.


  (4)         any Employee contributions, whether voluntary or mandatory.
However, amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.


58


--------------------------------------------------------------------------------


  (5)         with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one employer to a plan maintained by another employer), if this Plan provides
the rollovers or plan-to-plan transfers, it shall always consider such rollovers
or plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.


  (6)         with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.


  (7)         For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Section 414(b), (c), (m) and (o) are treated as the same employer.


          (c)         “Aggregation Group” means either a Required Aggregation
Group or a Permissive Aggregation Group as hereinafter determined.


  (1)         Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
participant in the Plan Year containing the Determination Date or any of the
four preceding Plan Years, and each other plan of the Employer which enables any
plan in which a Key Employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, will be required to be aggregated. Such group shall
be known as a Required Aggregation Group.


  In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.


  (2)         Permissive Aggregation Group: The Employer may also include any
other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Code Sections 401(a)(4) and 410. Such group shall be known as a
Permissive Aggregation Group.


  In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.


  (3)         Only those plans of the Employer in which the Determination Dates
fall within the same calendar year shall be aggregated in order to determine
whether such plans are Top Heavy Plans.


  (4)         An Aggregation Group shall include any terminated plan of the
Employer if it was maintained within the last five (5) years ending on the
Determination Date.


          (d)         “Determination Date” means (a) the last day of the
preceding Plan Year, or (b) in the case of the first Plan Year, the last day of
such Plan Year.


          (e)         Present Value of Accrued Benefit: In the case of a defined
benefit plan, the Present Value of Accrued Benefit for a Participant other than
a Key Employee, shall be as determined using the single accrual method used for
all plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.


59


--------------------------------------------------------------------------------


          (f)         “Top Heavy Group” means an Aggregation Group in which, as
of the Determination Date, the sum of:


  (1)         the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and


  (2)         the Aggregate Accounts of Key Employees under all defined
contribution plans included in the group,


  exceeds sixty percent (60%) of a similar sum determined for all Participants.


60


--------------------------------------------------------------------------------


ARTICLE X
MISCELLANEOUS

10.1 PARTICIPANT’S RIGHTS


        This Plan shall not be deemed to constitute a contract between the
Employer and any Participant or to be a consideration or an inducement for the
employment of any Participant or Employee. Nothing contained in this Plan shall
be deemed to give any Participant or Employee the right to be retained in the
service of the Employer or to interfere with the right of the Employer to
discharge any Participant or Employee at any time regardless of the effect which
such discharge shall have upon the Employee as a Participant of this Plan.

10.2 ALIENATION


          (a)        Subject to the exceptions provided below, and as otherwise
permitted by the Code and the Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant’s
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.


          (b)        Subsection (a) shall not apply to the extent a Participant
or Beneficiary is indebted to the Plan, by reason of a loan made pursuant to
Section 7.4. At the time a distribution is to be made to or for a Participant’s
or Beneficiary’s benefit, such proportion of the amount to be distributed as
shall equal such indebtedness shall be paid to the Plan, to apply against or
discharge such indebtedness. Prior to making a payment, however, the Participant
or Beneficiary must be given written notice by the Administrator that such
indebtedness is to be so paid in whole or part from the Participant’s Combined
Account. If the Participant or Beneficiary does not agree that the indebtedness
is a valid claim against the Vested Participant’s Combined Account, the
Participant or Beneficiary shall be entitled to a review of the validity of the
claim in accordance with procedures provided in Sections 2.7 and 2.8.


          (c)        Subsection (a) shall not apply to a “qualified domestic
relations order” defined in Code Section 414(p), and those other domestic
relations orders permitted to be so treated by the Administrator under the
provisions of the Retirement Equity Act of 1984. The Administrator shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.
Further, to the extent provided under a “qualified domestic relations order,” a
former spouse of a Participant shall be treated as the spouse or surviving
spouse for all purposes under the Plan.


          (d)        Subsection (a) shall not apply to an offset to a
Participant’s accrued benefit against an amount that the Participant is ordered
or required to pay the Plan with respect to a judgment, order, or decree issued,
or a settlement entered into, on or after August 5, 1997, in accordance with
Code Sections 401(a)(13)(C) and (D).


10.3 CONSTRUCTION OF PLAN


        This Plan and Trust shall be construed and enforced according to the
Code, the Act and the laws of the State of New York, other than its laws
respecting choice of law, to the extent not pre-empted by the Act.

10.4 GENDER AND NUMBER


        Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.

61


--------------------------------------------------------------------------------


10.5 LEGAL ACTION


        In the event any claim, suit, or proceeding is brought regarding the
Trust and/or Plan established hereunder to which the Trustee, the Employer or
the Administrator may be a party, and such claim, suit, or proceeding is
resolved in favor of the Trustee, the Employer or the Administrator, they shall
be entitled to be reimbursed from the Trust Fund for any and all costs,
attorney’s fees, and other expenses pertaining thereto incurred by them for
which they shall have become liable.

10.6 PROHIBITION AGAINST DIVERSION OF FUNDS


          (a)        Except as provided below and otherwise specifically
permitted by law, it shall be impossible by operation of the Plan or of the
Trust, by termination of either, by power of revocation or amendment, by the
happening of any contingency, by collateral arrangement or by any other means,
for any part of the corpus or income of any Trust Fund maintained pursuant to
the Plan or any funds contributed thereto to be used for, or diverted to,
purposes other than the exclusive benefit of Participants, Former Participants,
or their Beneficiaries.


          (b)        In the event the Employer shall make an excessive
contribution under a mistake of fact pursuant to Act Section 403(c)(2)(A), the
Employer may demand repayment of such excessive contribution at any time within
one (1) year following the time of payment and the Trustees shall return such
amount to the Employer within the one (1) year period. Earnings of the Plan
attributable to the contributions may not be returned to the Employer but any
losses attributable thereto must reduce the amount so returned.


          (c)        Except for Sections 3.5, 3.6, and 4.1(c), any contribution
by the Employer to the Trust Fund is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.


10.7 EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE


        The Employer, Administrator and Trustee, and their successors, shall not
be responsible for the validity of any Contract issued hereunder or for the
failure on the part of the insurer to make payments provided by any such
Contract, or for the action of any person which may delay payment or render a
Contract null and void or unenforceable in whole or in part.

10.8 INSURER’S PROTECTIVE CLAUSE


        Except as otherwise agreed upon in writing between the Employer and the
insurer, an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

10.9 RECEIPT AND RELEASE FOR PAYMENTS


        Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.


62


--------------------------------------------------------------------------------

10.10 ACTION BY THE EMPLOYER


        Whenever the Employer under the terms of the Plan is permitted or
required to do or perform any act or matter or thing, it shall be done and
performed by a person duly authorized by its legally constituted authority.

10.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY


        The “named Fiduciaries” of this Plan are (1) the Employer, (2) the
Administrator, (3) the Trustee and (4) any Investment Manager appointed
hereunder. The named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan’s
“funding policy and method”; and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Administrator shall act as the named Fiduciary responsible for communicating
with the Participant according to the Participant Direction Procedures. The
Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.

10.12 HEADINGS


        The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

10.13 APPROVAL BY INTERNAL REVENUE SERVICE


        Notwithstanding anything herein to the contrary, if, pursuant to an
application for qualification filed by or on behalf of the Plan by the time
prescribed by law for filing the Employer’s return for the taxable year in which
the Plan is adopted, or such later date that the Secretary of the Treasury may
prescribe, the Commissioner of Internal Revenue Service or the Commissioner’s
delegate should determine that the Plan does not initially qualify as a
tax-exempt plan under Code Sections 401 and 501, and such determination is not
contested, or if contested, is finally upheld, then if the Plan is a new plan,
it shall be void ab initio and all amounts contributed to the Plan by the
Employer, less expenses paid, shall be returned within one (1) year and the Plan
shall terminate, and the Trustee shall be discharged from all further
obligations. If the disqualification relates to an amended plan, then the Plan
shall operate as if it had not been amended.

10.14 UNIFORMITY


        All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control.


63


--------------------------------------------------------------------------------


10.15 RE-EMPLOYED VETERANS FORMERLY EMPLOYED BY SCHENECTADY FEDERAL SAVINGS BANK


        Notwithstanding anything to the contrary set forth in the Plan, solely
with respect to a Participant who was a participant in the Former Schenectady
Federal Savings Bank 401(k) Plan on September 2, 1999 and who became a
Participant in the Plan on September 3, 1999, if any such Employee has been
rehired by the Employer and is eligible for the benefits provided by the
Uniformed Services Employment and Reemployment Rights Act by virtue of his prior
military service and by virtue of his having met all the requirements of that
Act for being accorded the benefits provided thereunder, he shall not be deemed
to have incurred a One Year Period of Severance because of his period of
military service. Such Employee’s military service shall be treated as a Period
of Service hereunder for eligibility, vesting and benefit accrual purposes. Such
Employee shall be entitled to make Before-Tax Contributions in an amount not
exceeding the maximum amount such Employee would have been permitted to
contribute during the period of military service if such Employee had actually
been employed by the Employer or by the Former Schenectady Federal Saving Bank
during that period, such elective contributions to be known as “Make-up
Contributions.” Such Employee shall be entitled to all Employer contributions to
which he otherwise would have been entitled had he been employed by the Employer
or by the Former Schenectady Federal Savings Bank during the period of his
military service. Such Employee shall be entitled to Matching Contributions that
would have been made on his behalf by virtue of such Before-Tax Contributions
that constitute Make-up Contributions, but only to the extent that he actually
makes such Make-up Contributions. Make-up contributions shall be permitted
during the period that begins on the date of reemployment and shall continue for
five (5) years, of if less, three times the period of military service. The
Employer shall be required to make Matching Contributions only to the extent
that Matching Contributions were in fact made on behalf of other Participants
during such period of issue. In computing contributions amounts dependent upon
or limited by the amount of Compensation such Employee earned or would have
earned, such Employee shall be treated as receiving Compensation from the
Employer during the period of military service equal to the Compensation such
Employee otherwise would have received from the Employer or from the Former
Schenectady Federal Savings Bank during that period, or, if the Compensation
such Employee otherwise would have received is not reasonably certain, such
Employee’s average compensation from the Employer or from the Former Schenectady
Federal Savings Bank during the period immediately preceding the period of
military service. Such Employee shall not, however, be credited with any earning
on any such additional Employer or Employee contributions described in this
Section before the contribution is actually made. Furthermore, no forfeitures
shall be allocated to such Employee’s Accounts hereunder for the period of
military service. The rules governing the limitations on all such contributions
that may be required hereunder, both by the Employer and the Employee, shall be
governed by Section 414(u) of the Code and any regulations promulgated
thereunder.


64


--------------------------------------------------------------------------------


ARTICLE XI
PARTICIPATING EMPLOYERS

11.1 ADOPTION BY OTHER EMPLOYERS


        Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

11.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS


          (a)        Each such Participating Employer shall be required to use
the same Trustee as provided in this Plan.


          (b)        The Trustee may, but shall not be required to, commingle,
hold and invest as one Trust Fund all contributions made by Participating
Employers, as well as all increments thereof.


          (c)        Any expenses of the Plan which are to be paid by the
Employer or borne by the Trust Fund shall be paid by each Participating Employer
in the same proportion that the total amount standing to the credit of all
Participants employed by such Employer bears to the total standing to the credit
of all Participants.


11.3 DESIGNATION OF AGENT


        Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word “Employer”
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.

11.4 EMPLOYEE TRANSFERS


        In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.

11.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES


        Any contribution or Forfeiture subject to allocation during each Plan
Year shall be determined and allocated separately by each Participating
Employer, and shall be allocated only among the Participants eligible to share
of the Employer or Participating Employer making the contribution or by which
the forfeiting Participant was employed. On the basis of the information
furnished by the Administrator, the Trustee shall keep separate books and
records concerning the affairs of each Participating Employer hereunder and as
to the accounts and credits of the Employees of each Participating Employer. The
Trustee may, but need not, register Contracts so as to evidence that a
particular Participating Employer is the interested Employer hereunder, but in
the event of an Employee transfer from one Participating Employer to another,
the employing Employer shall immediately notify the Trustee thereof.

11.6 AMENDMENT


        Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.

11.7 DISCONTINUANCE OF PARTICIPATION


        Any Participating Employer shall be permitted to discontinue or revoke
its participation in the Plan at any time. At the time of any such
discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Trustee. The Trustee
shall thereafter transfer, deliver and assign Contracts and other Trust Fund
assets allocable to the Participants of such Participating Employer to such new
trustee as shall have been designated by such Participating Employer, in the
event that it has established a separate qualified retirement plan for its
employees provided, however, that no such transfer shall be made if the result
is the elimination or reduction of any “Section 411(d)(6) protected benefits” as
described in Section 8.1(c). If no successor is designated, the Trustee shall
retain such assets for the Employees of said Participating Employer pursuant to
the provisions of Article VII hereof. In no such event shall any part of the
corpus or income of the Trust Fund as it relates to such Participating Employer
be used for or diverted for purposes other than for the exclusive benefit of the
Employees of such Participating Employer.


65


--------------------------------------------------------------------------------


11.8 ADMINISTRATOR’S AUTHORITY


        The Administrator shall have authority to make any and all necessary
rules or regulations, binding upon all Participating Employers and all
Participants, to effectuate the purpose of this Article.







66


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, this Plan has been executed the day and year first
above written.

Hudson River Bank & Trust Company


By ______________________________
       EMPLOYER

Hudson River Bank & Trust Company

By ______________________________
       TRUSTEE


ATTEST _________________________







67

--------------------------------------------------------------------------------